--------------------------------------------------------------------------------

Exhibit 10.3
 
Execution Version
 
First Lien Guaranty and Security Agreement


This First Lien Guaranty and Security Agreement (this “Agreement”), dated as of
February 17, 2017, among the Persons listed on the signature pages hereof as
“Grantors” and those additional entities that hereafter become parties hereto by
executing the form of Joinder attached hereto as Annex 1 (each, a “Grantor” and
collectively, the “Grantors”), and Fifth Third Bank, an Ohio banking
corporation, in its capacity as agent for the Lenders and the other Secured
Parties (in such capacity, together with its successors and assigns in such
capacity, “Administrative Agent”).


Witnesseth:


Whereas, pursuant to that certain First Lien Credit Agreement of even date
herewith (as amended, restated, amended and restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”) by and among Turning Point
Brands, Inc., a Delaware corporation (“Turning Point”), and North Atlantic
Trading Company, Inc., a Delaware corporation (“NATC”; Turning Point and NATC
are each individually referred to herein as a “Borrower” and are collectively
referred to herein as the “Borrowers”), the Grantors party thereto, the various
institutions from time to time party thereto as Lenders (each of such Lenders,
together with its successors and assigns, is referred to hereinafter as a
“Lender”) and Administrative Agent, the Lenders have agreed to make certain
financial accommodations available to the Borrowers from time to time pursuant
to the terms and conditions thereof;


Whereas, Administrative Agent has agreed to act as agent for the benefit of the
Lenders and the other Secured Parties in connection with the transactions
contemplated by the Credit Agreement and this Agreement;


Whereas, in order to induce the Lenders to enter into the Credit Agreement and
the other Loan Documents, and to induce the Lenders to make financial
accommodations to the Borrowers as provided for in the Credit Agreement and the
other Loan Documents, (a) each Grantor has agreed to guaranty the Secured
Obligations, and (b) each Grantor has agreed to grant to Administrative Agent,
for the benefit of the Secured Parties, a continuing security interest in and to
the Collateral in order to secure the prompt and complete payment, observance
and performance of, among other things, the Secured Obligations; and


Whereas, each Grantor (other than Turning Point) is a Domestic Subsidiary of
Turning Point and will benefit by virtue of the financial accommodations
extended to the Borrowers by the Secured Parties.


Now, therefore, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
 

--------------------------------------------------------------------------------

Section 1.             Definitions; Construction.


(a)        All initially capitalized terms used herein (including in the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement (including Section 1.1 thereto) or, if
not defined in the Credit Agreement, the meanings ascribed thereto in the
Intercreditor Agreement.  Any capitalized terms used in this Agreement that are
defined in the UCC shall be construed and defined as set forth in the UCC unless
otherwise defined herein, in the Credit Agreement or in the Intercreditor
Agreement; provided that, to the extent that the UCC is used to define any term
used herein and if such term is defined differently in different Articles of the
UCC, the definition of such term contained in Article 9 of the UCC shall
govern.  In addition to those terms defined elsewhere in this Agreement, as used
in this Agreement, the following terms shall have the following meanings:


“Account” means an account (as that term is defined in Article 9 of the UCC).


“Account Debtor” means an account debtor (as that term is defined in the UCC).


“Administrative Agent” has the meaning specified therefor in the preamble to
this Agreement.


“Agreement” has the meaning specified therefor in the preamble to this
Agreement.


“Bank Product Liability” has the meaning specified therefor in the Credit
Agreement.


“Books” means books and records (including each Grantor’s Records indicating,
summarizing, or evidencing such Grantor’s assets (including the Collateral) or
liabilities, each Grantor’s Records relating to such Grantor’s business
operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).


“Borrower” and “Borrowers” have the meanings specified therefor in the recitals
to this Agreement.


“Cash Equivalents” has the meaning specified therefor in the Credit Agreement.


“Chattel Paper” means chattel paper (as that term is defined in the UCC), and
includes tangible chattel paper and electronic chattel paper.


“Collateral” has the meaning specified therefor in Section 3.


“Commercial Tort Claims” means commercial tort claims (as that term is defined
in the UCC), and includes those commercial tort claims listed on Schedule 1.


“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Administrative Agent, executed and delivered by the applicable
Borrower or Grantor, Administrative Agent, and the applicable securities
intermediary (with respect to a Securities Account) or bank (with respect to a
Deposit Account).
 
-2-

--------------------------------------------------------------------------------

“Copyrights” means, with respect to any Grantor, all of such Grantor’s right,
title and interest in and to all works of authorship and all intellectual
property rights therein, all United States and foreign copyrights (whether or
not the underlying works of authorship have been published), including
copyrights in software and databases, all designs (including all industrial
designs, “Protected Designs” within the meaning of 17 U.S.C. § 1301 et. seq. and
Community designs), and all “Mask Works” (as defined in 17 U.S.C. § 901 of the
U.S. Copyright Act), whether registered or unregistered, and with respect to any
and all of the foregoing: (a) all registrations and applications for
registration thereof including the registrations and applications listed on
Schedule 2, (b) all extensions, renewals, and restorations thereof, (c) all
rights to sue or otherwise recover for any past, present and future infringement
or other violation thereof, (d) all Proceeds of the foregoing, including license
fees, royalties, income, payments, claims, damages and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (e) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world.


“Copyright Security Agreement” means each Copyright Security Agreement executed
and delivered by Grantors, or any of them, and Administrative Agent, in
substantially the form of Exhibit A.


“Credit Agreement” has the meaning specified therefor in the recitals to this
Agreement.


“Deposit Account” means a deposit account (as that term is defined in the UCC).


“Equipment” means (a) equipment (as that term is defined in the UCC), (b) all
machinery, equipment, furnishings and Fixtures, and (c) any and all additions,
substitutions, and replacements of any of the foregoing, wherever located,
together with all attachments, components, parts, equipment, and accessories
installed thereon or affixed thereto (in each case, regardless of whether
characterized as equipment under the UCC).


“Event of Default” has the meaning specified therefor in the Credit Agreement.


“Excluded Deposit Accounts” has the meaning specified therefor in the Credit
Agreement.


“Excluded Property” has the meaning specified therefor in Credit Agreement.


“Excluded Securities Accounts” means, collectively, Securities Accounts of
Grantors with Property therein with an aggregate value that, when aggregated
with Property in all other Securities Accounts for which a Control Agreement has
not been obtained, do not exceed $200,000 at any time.


“Excluded Swap Obligations” has the meaning specified therefor in the Credit
Agreement.


“Farm Products” means farm products (as that term is defined in the UCC).


“Fixtures” means fixtures (as that term is defined in the UCC).


“Foreclosed Grantor” has the meaning specified therefor in Section 2(j)(iv).
 
-3-

--------------------------------------------------------------------------------

“General Intangibles” means general intangibles (as that term is defined in the
UCC), and includes payment intangibles, software, contract rights, rights to
payment, rights under Hedge Agreements (including the right to receive payment
on account of the termination (voluntarily or involuntarily) of such Hedge
Agreements), rights arising under common law, statutes, or regulations, choses
or things in action, goodwill, Intellectual Property, Intellectual Property
Licenses, purchase orders, customer lists, monies due or recoverable from
pension funds, route lists, rights to payment and other rights under any royalty
or licensing agreements, including Intellectual Property Licenses, infringement
claims, pension plan refunds, pension plan refund claims, insurance premium
rebates, tax refunds, and tax refund claims, interests in a partnership or
limited liability company which do not constitute a security under Article 8 of
the UCC, and any other personal property other than Commercial Tort Claims,
money, Accounts, Chattel Paper, Deposit Accounts, goods, Investment Property,
Negotiable Collateral, and oil, gas, or other minerals before extraction.


“Grantor” and “Grantors” have the respective meanings specified therefor in the
preamble to this Agreement.


“Guarantor” has the meaning specified therefor in the Credit Agreement.


“Guaranty” means the guaranty set forth in Section 2 hereof.


“Hedging Liability” has the meaning specified therefor in the Credit Agreement.


“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law or, any assignments for the benefit
of creditors, formal or informal moratoria, compositions, extensions generally
with creditors, or proceedings seeking reorganization, arrangement, or other
similar relief.


“Insurance” means (a) all insurance policies covering any or all of the
Collateral (regardless of whether the Administrative Agent is the loss payee
thereof) and (b) any key man life insurance policies.


“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under the
United States, multinational or foreign laws, or otherwise, including, any and
all Patents, Copyrights, Trademarks, trade secrets, know-how, inventions
(whether or not patentable), algorithms, software programs (including source
code and object code), processes, product designs, industrial designs,
blueprints, drawings, data, customer lists, URLs and domain names,
specifications, documentations, reports, catalogs, literature, and any other
forms of technology or proprietary information of any kind, including all rights
therein and all applications for registration or registrations thereof.


“Intellectual Property Licenses” means, with respect to any Person (the
“Specified Party”), (a) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (b) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including (i) any software license
agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public which have been
licensed to a Grantor pursuant to end-user licenses), (ii) the license
agreements listed on Schedule 3, and (iii) the right to use any of the licenses
or other similar rights described in this definition in connection with the
enforcement of the Secured Parties’ rights under the Loan Documents.
 
-4-

--------------------------------------------------------------------------------

“Intercreditor Agreement” has the meaning specified therefor in the Credit
Agreement.


“Inventory” means inventory (as that term is defined in the UCC).


“Investment Property” means (a) any and all investment property (as that term is
defined in the UCC), and (b) any and all of the following (regardless of whether
classified as investment property under the UCC): all Securities, Security
Accounts, Security Entitlements, Commodity Contracts, Commodity Accounts,
Pledged Interests, Pledged Operating Agreements, and Pledged Partnership
Agreements.


“Joinder” means each Joinder to this Agreement executed and delivered by
Administrative Agent and each of the other parties listed on the signature pages
thereto, in substantially the form of Annex 1.


“Lender” and “Lenders” have the respective meanings specified therefor in the
recitals to this Agreement.


“Loan Documents” has the meaning specified therefor in the Credit Agreement.


“Material Intellectual Property” means any Intellectual Property included in the
Collateral that is material to the business of any Grantor or is otherwise of
material value.


“Negotiable Collateral” means Letters of Credit, Letter-of-Credit Rights,
Instruments, Promissory Notes, Drafts and Documents (as each such term is
defined in the UCC).


“Obligations” has the meaning specified therefor in the Credit Agreement.


“Ownership Interests” has the meaning specified therefor in the Credit
Agreement.


“Patents” means, with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all patentable inventions and designs, all United States,
foreign, and multinational patents, certificates of invention, and similar
industrial property rights, and applications for any of the foregoing, including
(a) each patent and patent application listed on Schedule 4, (b) all reissues,
substitutes, divisions, continuations, continuations-in-part, extensions,
renewals, and reexaminations thereof, (c) all inventions and improvements
described and claimed therein, (d) all rights to sue or otherwise recover for
any past, present and future infringement or other violation thereof, (e) all
Proceeds of the foregoing, including license fees, royalties, income, payments,
claims, damages, proceeds of suit and other payments now or hereafter due and/or
payable with respect thereto, and (f) all other rights accruing thereunder or
pertaining thereto throughout the world.
 
-5-

--------------------------------------------------------------------------------

“Patent Security Agreement” means each Patent Security Agreement executed and
delivered by Grantors, or any of them, and Administrative Agent, in
substantially the form of Exhibit B.


“Permitted Liens” has the meaning specified therefor in the Credit Agreement.


“Permitted Prior Liens” has the meaning specified therefor in the Credit
Agreement.


“Person” has the meaning specified therefor in the Credit Agreement.


“Pledged Companies” means each Person listed on Schedule 5 as a “Pledged
Company”, together with each other Person, all or a portion of whose Ownership
Interests are acquired or otherwise owned by a Grantor after the Closing Date.


“Pledged Interests” means all of each Grantor’s right, title and interest in and
to all of the Ownership Interests now owned or hereafter acquired by such
Grantor, regardless of class or designation, including in each of the Pledged
Companies, and all substitutions therefor and replacements thereof, all proceeds
thereof and all rights relating thereto, also including any certificates
representing the Ownership Interests, the right to receive any certificates
representing any of the Ownership Interests, all warrants, options, share
appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, all voting and management rights and all
cash, instruments, and other property from time to time received, receivable, or
otherwise distributed in respect of or in addition to, in substitution of, on
account of, or in exchange for any or all of the foregoing.


“Pledged Interests Addendum” means a Pledged Interests Addendum substantially in
the form of Exhibit C.


“Pledged Notes” has the meaning specified therefor in Section 6(n).


“Pledged Operating Agreements” means all of each Grantor’s rights, powers, and
remedies under the limited liability company operating agreements of each of the
Pledged Companies that are limited liability companies.


“Pledged Partnership Agreements” means all of each Grantor’s rights, powers, and
remedies under the partnership agreements of each of the Pledged Companies that
are partnerships.


“Proceeds” has the meaning specified therefor in Section 3.


“PTO” means the United States Patent and Trademark Office.


“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.
 
-6-

--------------------------------------------------------------------------------

“Secured Obligations” means the Obligations (including all Secured Party
Expenses regardless of whether such expenses accrue before or after the
commencement of an Insolvency Proceeding, and regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
Hedging Liability, and Bank Product Liability, in each case whether now existing
or hereafter arising, due or to become due, direct or indirect, absolute or
contingent, and howsoever evidenced, held or acquired (including all interest,
costs, fees (including fees provided for in the Engagement Letter and the
Administrative Agent Fee Letter), premiums and charges after the commencement of
an Insolvency Proceeding against any Grantor, whether or not such interest,
costs, fees, premiums, and charges would be allowed or allowable in whole or in
part as a claim against such Grantor in any such proceeding); provided, however,
that, with respect to any Guarantor, Secured Obligations Guaranteed by such
Guarantor shall exclude all Excluded Swap Obligations.


“Secured Parties” has the meaning specified therefor in the Credit Agreement.


“Secured Party Expenses” means all (a) reasonable costs or expenses (including
taxes and insurance premiums) required to be paid by either Borrower or its
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by the Secured Parties, (b) reasonable documented out-of-pocket fees or
charges paid or incurred by Administrative Agent in connection with the Secured
Parties’ transactions with either Borrower or its Subsidiaries under any of the
Loan Documents, including, photocopying, notarization, couriers and messengers,
telecommunication, public record searches, filing fees, recording fees,
publication, real estate surveys, real estate title policies and endorsements,
and environmental audits, (c) Administrative Agent’s customary fees and charges
imposed or incurred in connection with any background checks or OFAC/PEP
searches related to either Borrower or its Subsidiaries, (d) Administrative
Agent’s customary fees and charges (as adjusted from time to time) with respect
to the disbursement of funds (or the receipt of funds) to or for the account of
either Borrower (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith, (e)
reasonable documented customary charges imposed or incurred by Administrative
Agent resulting from the dishonor of checks payable by or to any Loan Party, (f)
reasonable documented out-of-pocket costs and expenses paid or incurred by the
Secured Parties to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (g) Administrative
Agent’s reasonable costs and expenses (including reasonable documented
attorney’s fees and expenses) relative to third party claims or any other
lawsuit or adverse proceeding paid or incurred, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents, Administrative Agent’s Liens in and to the
Collateral, or the Secured Parties’ relationship with either Borrower or any of
its Subsidiaries, (h) Administrative Agent’s reasonable documented costs and
expenses (including reasonable documented attorney’s fees and due diligence
expenses) incurred in advising, structuring, drafting, reviewing, administering
(including travel, meals, and lodging), syndicating (including reasonable costs
and expenses relative to CUSIP, DXSyndicate™, SyndTrak or other communication
costs incurred in connection with a syndication of the Credits), or amending,
waiving, or modifying the Loan Documents, and (i) Administrative Agent’s and
each Lender’s reasonable documented costs and expenses (including reasonable
documented attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning either
Borrower or any of its Subsidiaries or in exercising rights or remedies under
the Loan Documents), or defending the Loan Documents, irrespective of whether a
lawsuit or other adverse proceeding is brought, or in taking any enforcement
action or any remedial action with respect to the Collateral; provided that, in
no event shall the Grantors be responsible for the fees and expenses of more
than one counsel for Administrative Agent or more than one counsel for the
Lenders, collectively, in each case, with respect to any occurrence, event or
matter involving the matters referred to in this clause (i).
 
-7-

--------------------------------------------------------------------------------

“Securities Account” means a securities account (as that term is defined in the
UCC).


“Securities Act” means the Securities Act of 1933, as amended.


“Security Interest” has the meaning specified therefor in Section 3.


“Supporting Obligations” means supporting obligations (as such term is defined
in the UCC), and includes letters of credit and guaranties issued in support of
Accounts, Chattel Paper, documents, General Intangibles, instruments or
Investment Property.


“Trademarks” means, with respect to any Grantor, all of such Grantor’s right,
title and interest in and to all domestic, foreign and multinational trademarks,
service marks, trade names, corporate names, company names, business names,
fictitious business names, trade dress, trade styles, logos, Internet domain
names, other indicia of origin or source identification, and general intangibles
of a like nature, whether registered or unregistered, and, with respect to any
and all of the foregoing, (a) all registrations and applications for
registration thereof including the registrations and applications listed on
Schedule 6, (b) all extensions and renewals thereof, (c) all of the goodwill of
the business connected with the use of and symbolized by any of the foregoing,
(d) all rights to sue or otherwise recover for any past, present and future
infringement, dilution, or other violation thereof, (e) all Proceeds of the
foregoing, including license fees, royalties, income, payments, claims, damages,
proceeds  of suit and other payments now or hereafter due and/or payable with
respect thereto, and (f) all other rights of any kind accruing thereunder or
pertaining thereto throughout the world.


“Trademark Security Agreement” means each Trademark Security Agreement executed
and delivered by Grantors, or any of them, and Administrative Agent, in
substantially the form of Exhibit D.


“UCC” means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Administrative Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies.
 
-8-

--------------------------------------------------------------------------------

“URL” means “uniform resource locator,” an internet web address.


(b)           Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement.  Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified.  Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein or in the Credit Agreement).  The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties.  Any reference herein to the
satisfaction, repayment, or payment in full of the Secured Obligations shall
have the same meaning as set forth in Section 11.20 of the Credit Agreement as
if each reference therein to Obligations was a reference to Secured Obligations.


(c)           All of the schedules and exhibits attached to this Agreement shall
be deemed incorporated herein by reference.


Section 2.             Guaranty.


(a)           In recognition of the direct and indirect benefits to be received
by Guarantors from the proceeds of the Loans and by virtue of the financial
accommodations to be made to the Borrowers, each of the Guarantors, jointly and
severally, hereby unconditionally and irrevocably guarantees as a primary
obligor and not merely as a surety the full and prompt payment by each other
Guarantor, each Borrower and any other Loan Party, when due, whether upon
maturity, acceleration, or otherwise, of all of the Secured Obligations.  If any
or all of the Obligations constituting Secured Obligations becomes due and
payable, each of the Guarantors, unconditionally and irrevocably, and without
the need for demand, protest, or any other notice or formality, promises to pay
such indebtedness to Administrative Agent, for the benefit of the Secured
Parties, together with any and all reasonable expenses (including Secured Party
Expenses) that may be incurred by Administrative Agent or any other Secured
Party in demanding, enforcing, or collecting any of the Secured Obligations
(including the enforcement of any collateral for such Secured Obligations or any
collateral for the obligations of the Guarantors under this Guaranty).  If claim
is ever made upon Administrative Agent or any other Secured Party for repayment
or recovery of any amount or amounts received in payment of or on account of any
or all of the Secured Obligations and any of Administrative Agent or any other
Secured Party repays all or part of said amount by reason of (i) any judgment,
decree, or order of any court or administrative body having jurisdiction over
such payee or any of its property, or (ii) any settlement or compromise of any
such claim effected by such payee with any such claimant (including either
Borrower or any Guarantor), then and in each such event, each of the Guarantors
agrees that any such judgment, decree, order, settlement, or compromise shall be
binding upon the Guarantors, notwithstanding any revocation (or purported
revocation) of this Guaranty or other instrument evidencing any liability of any
Grantor, and the Guarantors shall be and remain liable to the aforesaid payees
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by any such payee.
 
-9-

--------------------------------------------------------------------------------

(b)           Additionally, each of the Guarantors unconditionally and
irrevocably guarantees the payment of any and all of the Secured Obligations to
Administrative Agent, for the benefit of the Secured Parties, whether or not due
or payable by any Loan Party upon the occurrence of any of the events specified
in Section 8.1(h) or (i) of the Credit Agreement, and irrevocably and
unconditionally promises to pay such indebtedness to Administrative Agent, for
the benefit of the Secured Parties, without the requirement of demand, protest,
or any other notice or other formality, in lawful money of the United States. 
Without limiting the generality of the foregoing, each Guarantor’s liability
shall extend to all Secured Obligations (including interest, reasonable fees,
costs and expenses) that would be owed by any other obligor on the Secured
Obligations but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding involving such other obligor because it is the
intention of the Guarantors, the Administrative Agent and the Secured Parties
that the Secured Obligations which are guaranteed by the Guarantors pursuant
hereto should be determined without regard to any rule of law or order which may
relieve either Borrower or any other Guarantor or Loan Party of any portion of
such Secured Obligations.


(c)           Notwithstanding any other provision hereof, each Guarantor, and by
its acceptance of this Guaranty, the Administrative Agent and each other Secured
Party, hereby confirms that it is the intention of all such Persons that this
Guaranty and the Secured Obligations of each Guarantor hereunder not constitute
a fraudulent transfer or conveyance for purposes of the United States Bankruptcy
Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law to the extent applicable to this Guaranty and the Secured
Obligations of each Guarantor hereunder.  To effectuate the foregoing intention,
the Administrative Agent, the other Secured Parties and the Guarantors hereby
irrevocably agree that the Secured Obligations of each Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will result in
the Secured Obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance after giving full effect to the liability
under such guaranty set forth in Section 2 hereof and its related contribution
rights.  To the fullest extent permitted by applicable law, this Section 2(c)
shall be for the benefit solely of creditors and representatives of creditors of
each Guarantor and not for the benefit of such Guarantor or the holders of any
Ownership Interest in such Guarantor.


(d)           The liability of each of the Guarantors hereunder is primary,
absolute, and unconditional, and is independent of any security for or other
guaranty of the Secured Obligations, whether executed by any other Guarantor or
by any other Person, and the liability of each of the Guarantors hereunder shall
not be affected or impaired by (i) any payment on, or in reduction of, any such
other guaranty or undertaking, (ii) any dissolution, termination, or increase,
decrease, or change in personnel by any Grantor, (iii) any payment made to
Administrative Agent or any other Secured Party on account of the Obligations
which Administrative Agent or any other Secured Party repays to any Grantor
pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding (or any settlement or compromise of
any claim made in such a proceeding relating to such payment), and each of the
Guarantors waives any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding, (iv) any action or inaction by
Administrative Agent or any other Secured Party, or (v) any invalidity,
irregularity, avoidability, or unenforceability of all or any part of the
Obligations or of any security therefor.
 
-10-

--------------------------------------------------------------------------------

(e)           Each Guarantor shall be liable under its guaranty set forth in
this Section 2, without any limitation as to amount, for all present and future
Secured Obligations, including under any transactions continuing, compromising,
extending, modifying, releasing, or renewing the Secured Obligations, changing
the interest rate, payment terms, or other terms and conditions thereof, or
increasing the outstanding amount of the Loans or other Secured Obligations,
whether or not any such increase is committed, contemplated or provided for by
the Loan Documents on the date hereof, or creating new or additional Secured
Obligations after prior Secured Obligations have been satisfied in whole or in
part.  To the maximum extent permitted by law, each Guarantor hereby waives any
right to revoke this Guaranty as to future Secured Obligations.  If such a
revocation is effective notwithstanding the foregoing waiver, each Guarantor
acknowledges and agrees that (i) no such revocation shall be effective until
written notice thereof has been received by Administrative Agent, (ii) no such
revocation shall apply to any Secured Obligations in existence on the date of
receipt by Administrative Agent of such written notice (including any subsequent
continuation, extension, or renewal thereof, or change in the interest rate,
payment terms, or other terms and conditions thereof), (iii) no such revocation
shall apply to any Secured Obligations made or created after such date to the
extent made or created pursuant to a legally binding commitment of any Secured
Party in existence on the date of such revocation, (iv) no payment by any
Guarantor, either Borrower, or from any other source, prior to the date of
Administrative Agent’s receipt of written notice of such revocation shall reduce
the maximum obligation of such Guarantor hereunder, and (v) any payment by
either Borrower or from any source other than such Guarantor subsequent to the
date of such revocation shall first be applied to that portion of the Secured
Obligations as to which the revocation is effective and which are not,
therefore, guarantied hereunder, and to the extent so applied shall not reduce
the maximum obligation of such Guarantor hereunder.  This Guaranty shall be
binding upon each Guarantor, its successors and assigns and inure to the benefit
of and be enforceable by Administrative Agent (for the benefit of the Secured
Parties) and its successors, transferees, or assigns.


(f)            The guaranty by each of the Guarantors hereunder is a guaranty of
payment and not of collection.  The obligations of each of the Guarantors
hereunder are independent of the obligations of any other Guarantor or Grantor
or any other Person and a separate action or actions may be brought and
prosecuted against one or more of the Guarantors whether or not action is
brought against any other Guarantor or Grantor or any other Person and whether
or not any other Guarantor or Grantor or any other Person be joined in any such
action or actions.  Each of the Guarantors waives, to the fullest extent
permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement hereof.  Any payment by any Grantor or
other circumstance which operates to toll any  statute of limitations as to any
Grantor shall operate to toll the statute of limitations as to each of the
Guarantors.
 
-11-

--------------------------------------------------------------------------------

(g)           Each of the Guarantors authorizes Administrative Agent and the
other Secured Parties without notice or demand, and without affecting or
impairing its liability hereunder, from time to time to:


(i)           change the manner, place, or terms of payment of, or change or
extend the time of payment of, renew, increase, accelerate, or alter: (A) any of
the Secured Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon); or (B) any security
therefor or any liability incurred directly or indirectly in respect thereof,
and this Guaranty shall apply to the Secured Obligations as so changed,
extended, renewed, or altered;


(ii)           take and hold security for the payment of the Secured Obligations
and sell, exchange, release, impair, surrender, realize upon, collect, settle,
or otherwise deal with in any manner and in any order any property at any time
pledged or mortgaged to secure any of the Secured Obligations (including any of
the obligations of all or any of the Guarantors under this Guaranty) incurred
directly or indirectly in respect thereof or hereof, or any offset on account
thereof;


(iii)          exercise or refrain from exercising any rights against any
Grantor;

 
(iv)          release or substitute any one or more endorsers, guarantors, any
Grantor, or other obligors;


(v)          settle or compromise any of the Secured Obligations, any security
therefor, or any liability (including any of those of any of the Guarantors
under this Guaranty) incurred directly or indirectly in respect thereof or
hereof, and may subordinate the payment of all or any part thereof to the
payment of any liability (whether due or not) of any Grantor to its creditors;


(vi)          apply any sums by whomever paid or however realized to any
liability or liabilities of any Grantor to Administrative Agent or any other
Secured Party regardless of what liability or liabilities of such Grantor remain
unpaid;


(vii)        consent to or waive any breach of, or any act, omission, or default
under, this Agreement, any other Loan Document, or any of the instruments or
agreements referred to herein or therein, or otherwise amend, modify, or
supplement this Agreement, any other Loan Document, or any of such other
instruments or agreements; or


(viii)       take any other action that could, under otherwise applicable
principles of law, give rise to a legal or equitable discharge of one or more of
the Guarantors from all or part of its liabilities under this Guaranty.


(h)           It is not necessary for Administrative Agent or any other Secured
Party to inquire into the capacity or powers of any of the Guarantors or the
officers, directors, partners or agents acting or purporting to act on their
behalf, and any Secured Obligations made or created in reliance upon the
professed exercise of such powers shall be Secured Obligations hereunder.
 


-12-

--------------------------------------------------------------------------------

(i)            Each Guarantor jointly and severally guarantees that the Secured
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation, or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Secured Party with respect thereto.  The obligations of each Guarantor under
this Guaranty are independent of the Secured Obligations, and a separate action
or actions may be brought and prosecuted against each Guarantor to enforce such
obligations, irrespective of whether any action is brought against any other
Guarantor or whether any other Guarantor is joined in any such action or
actions.  The liability of each Guarantor under this Guaranty shall be absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defense it may now or hereafter have in any way relating to, any or all of
the following:


(i)            any lack of validity or enforceability of any Loan Document or
any agreement or instrument relating thereto;


(ii)           the validity, perfection, non-perfection or lapse in perfection,
priority or avoidance of any security interest or lien, the release of any or
all collateral securing, or purporting to secure, the Secured Obligations or any
other impairment of such collateral;


(iii)          any change in the time, manner, or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to departure from any Loan Document, including any
renewal, extension or acceleration of or any increase in the Secured Obligations
resulting from the extension of additional credit;


(iv)          any taking, exchange, release, or non-perfection of any Lien in
and to any Collateral, or any taking, release, amendment, waiver of, or consent
to departure from any other guaranty, for all or any of the Secured Obligations;


(v)           the existence of any claim, set-off, defense, or other right that
any Guarantor may have at any time against any Person, including Administrative
Agent or any other Secured Party;

 
(vi)          any defense, set-off, counterclaim, or claim, of any kind or
nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Secured Obligations
or any security therefor;


(vii)         any failure or omission to assert or enforce, or agreement or
election not to assert or enforce, delay in enforcement, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under any Loan Document, at law, in equity or otherwise) with respect to
the Secured Obligations or any agreement relating thereto, or with respect to
any other guaranty of or security for the payment of the Secured Obligations;


(viii)        any exercise of remedies with respect to any security for the
Secured Obligations (including any collateral, including the Collateral,
securing or purporting to secure any of the Secured Obligations) at such time
and in such order and in such manner as the Administrative Agent and the Secured
Parties may decide and whether or not every aspect thereof is commercially
reasonable and whether or not such action constitutes an election of remedies;
 
-13-

--------------------------------------------------------------------------------

(ix)          any right or defense arising by reason of any claim or defense
based upon an election of remedies by any Secured Party including any defense
based upon an impairment or elimination of such Guarantor’s rights of
subrogation, reimbursement, contribution, or indemnity of such Guarantor against
any other Grantor or any guarantors or sureties, and without limiting the
generality of the foregoing or any other provisions hereof, each Guarantor
hereby expressly waives any and all benefits which might otherwise be available
to such Guarantor under applicable law;


(x)           any change, restructuring, or termination of the corporate,
limited liability company, or partnership structure or existence of any Grantor
and any corresponding restructuring of the Secured Obligations; or


(xi)          any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor or any other guarantor or surety
(other than payment of the Secured Obligations to the extent of such payment).


(j)            Waivers


(i)            Each of the Guarantors waives any right (except as shall be
required by applicable statute and cannot be waived) to require Administrative
Agent or any other Secured Party to (A) proceed against any other Grantor or any
other Person, (B) proceed against or exhaust any security held from any other
Grantor or any other Person, (C) protect, secure, perfect, or insure any
security interest or Lien on any property subject thereto or exhaust any right
to take any action against any other Grantor, any other Person, or any
collateral, or (D) pursue any other remedy in any Secured Party’s power
whatsoever.  Each of the Guarantors waives any defense based on or arising out
of any defense of any Grantor or any other Person, other than payment of the
Secured Obligations to the extent of such payment, based on or arising out of
the disability of any Grantor or any other Person, or the validity, legality, or
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Grantor other than payment of
the Obligations to the extent of such payment.  As and to the extent permitted
under the Loan Documents, Administrative Agent may, at the election of the
Required Lenders, foreclose upon any Collateral held by Administrative Agent by
one or more judicial or nonjudicial sales or other dispositions, whether or not
every aspect of any such sale is commercially reasonable or otherwise fails to
comply with applicable law or may exercise any other right or remedy
Administrative Agent or any other Secured Party may have against any Grantor or
any other Person, or any security, in each case, without affecting or impairing
in any way the liability of any of the Guarantors hereunder except to the extent
the Secured Obligations have been paid and performed.
 
-14-

--------------------------------------------------------------------------------

(ii)           Each of the Guarantors waives all diligence, presentments,
demands for performance, protests and notices, including notices of
nonperformance, notices of protest, notices of dishonor, notices of acceptance
of this Guaranty, and notices of the existence, creation, or incurring of new or
additional Obligations or other financial accommodations.  Each of the
Guarantors waives notice of any Default or Event of Default under any of the
Loan Documents.  Each of the Guarantors assumes all responsibility for, and has
adequate means of, being and keeping itself informed of each Grantor’s financial
condition and assets and of all other circumstances bearing upon the risk of
nonpayment of the Obligations and the nature, scope, and extent of the risks
which each of the Guarantors assumes and incurs hereunder, and agrees that
neither Administrative Agent nor any of the other Secured Parties shall have any
duty to advise any of the Guarantors of information known to them regarding such
circumstances or risks.


(iii)          To the fullest extent permitted by applicable law, each Guarantor
hereby waives: (A) any right to assert against any Secured Party, any defense
(legal or equitable), set-off, counterclaim, or claim which each Guarantor may
now or at any time hereafter have against either Borrower or any other Guarantor
or Loan Party; (B) any defense, set-off, counterclaim, or claim, of any kind or
nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or  enforceability of the Secured Obligations
or any security therefor; (C) any right or defense arising by reason of any
claim or defense based upon an election of remedies by any Secured Party
including any defense based upon an impairment or elimination of such
Guarantor’s rights of subrogation, reimbursement, contribution, or indemnity of
such Guarantor against either Borrower or other guarantors or sureties; and (D)
the benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement thereof, and any act which shall defer or delay the
operation of any statute of limitations applicable to the Secured Obligations
shall similarly operate to defer or delay the operation of such statute of
limitations applicable to such Guarantor’s liability hereunder.


(iv)         No Guarantor will exercise any rights that it may now or hereafter
acquire against any Grantor or any other Guarantor that arise from the
existence, payment, performance or enforcement of such Guarantor’s obligations
under this Guaranty, including any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Administrative Agent or any other Secured Party against any
Grantor or any other Guarantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including the right to take or receive from any Grantor or any other Guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security solely on account of such claim, remedy or right,
unless and until all of the Secured Obligations and all other amounts payable
under this Guaranty shall have been paid in full in cash and all of the
Commitments have been terminated.  If any amount shall be paid to any Guarantor
in violation of the immediately preceding sentence, such amount shall be held in
trust for the benefit of Administrative Agent, for the benefit of the Secured
Parties, and shall forthwith be paid to Administrative Agent to be credited and
applied to the Secured Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of the
Credit Agreement, or to be held as Collateral for any Secured Obligations or
other amounts payable under this Guaranty thereafter arising.  Notwithstanding
anything to the contrary contained in this Guaranty, no Guarantor may exercise
any rights of subrogation, contribution, indemnity, reimbursement or other
similar rights against, and may not proceed or seek recourse against or with
respect to any property or asset of, any other Grantor (the “Foreclosed
Grantor”), including after payment in full of the Obligations, if all or any
portion of the Obligations have been satisfied in connection with an exercise of
remedies in respect of the Ownership Interests of such Foreclosed Grantor
whether pursuant to this Agreement or otherwise.
 
-15-

--------------------------------------------------------------------------------

(v)          The obligations of the Guarantors under this Agreement and the
other Loan Documents, including their liability for the Secured Obligations and
the enforceability of the security interests granted thereby, are not contingent
upon the validity, legality, enforceability, collectability or sufficiency of
any right of reimbursement, contribution or subrogation arising under this
Section 2(j) or otherwise.  The invalidity, insufficiency, unenforceability or
uncollectability of any such right shall not in any respect diminish, affect or
impair any such obligation or any other claim, interest, right or remedy at any
time held by the Administrative Agent or any Secured Party against any Guarantor
or its property.  The Administrative Agent and the Secured Parties make no
representations or warranties in respect of any such right and shall have no
duty to assure, protect, enforce or ensure any such right or otherwise relating
to any such right.


(vi)          Each of the Guarantors represents, warrants, and agrees that each
of the waivers set forth above is made with full knowledge of its significance
and consequences and that if any of such waivers are determined to be contrary
to any applicable law or public policy, such waivers shall be effective to the
maximum extent permitted by law.


(k)           Any Indebtedness of either Borrower or any other Guarantor or Loan
Party now or hereafter held by any other Guarantor (the “Obligee Guarantor”)
whether as original creditor, assignee, or by way of subrogation, restitution or
otherwise, is hereby subordinated in right of payment to the Secured
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for the Administrative Agent on behalf of the Secured Parties and shall
forthwith be paid over to the Administrative Agent for the benefit of the
Secured Parties to be credited and applied against the Secured Obligations in
accordance with the terms of the Credit Agreement or to be held as Collateral
for any Secured Obligations, but without affecting, impairing or limiting in any
manner the liability of the Obligee Guarantor under any other provision hereof.


(l)            Until the payment in full of the Secured Obligations, no
Guarantor shall, without the prior written consent of the Administrative Agent,
commence or join with any other person in commencing any Insolvency Proceeding
of or against either Borrower or any other Guarantor or Loan Party.  The
obligations of the Guarantors hereunder shall not be reduced, limited, impaired,
discharged, deferred, suspended or terminated by any case or Insolvency
Proceeding, voluntary or involuntary, involving either Borrower or any other
Guarantor or Loan Party or by any defense which either Borrower or any other
Guarantor or Loan Party may have by reason of the order, decree or decision of
any court or administrative body resulting from any such proceeding.  To the
fullest extent permitted by law, the Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar person to pay the Administrative Agent, or allow the claim
of the Administrative Agent in respect of, any interest, fees, costs, expenses
or other Secured Obligations accruing or arising after the date on which such
case or proceeding is commenced.
 
-16-

--------------------------------------------------------------------------------

(m)          Intentionally omitted.


(n)           If all of the Ownership Interests of any Guarantor or any of its
successors in interest hereunder shall be sold or otherwise disposed of
(including by merger or consolidation) in accordance with the terms and
conditions of the Loan Documents to a Person that is not an Affiliate of either
Borrower or any Guarantor, the guaranty of such Guarantor or such successor in
interest, as the case may be, hereunder shall automatically be discharged and
released without any further action by the Administrative Agent, any Secured
Party or other Person effective as of the time of such sale or disposition.


Section 3.             Grant of Security.


Each Grantor hereby unconditionally grants, assigns, and pledges to
Administrative Agent, for the benefit of each Secured Party, to secure the
Secured Obligations, a Lien on and continuing security interest (hereinafter
referred to as the “Security Interest”) in all of such Grantor’s right, title,
and interest in and to all personal property and other assets, whether now
owned, existing or hereafter acquired or arising from time to time, including
without limitation the following property of such Grantor, wherever located (the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations:


(a)           all of such Grantor’s Accounts;


(b)           all of such Grantor’s Books;


(c)           all of such Grantor’s Chattel Paper;


(d)           all of such Grantor’s Commercial Tort Claims now or hereafter
described on Schedule 1;


(e)           all of such Grantor’s Deposit Accounts;


(f)            all of such Grantor’s Equipment;


(g)           all of such Grantor’s Farm Products;


(h)           all of such Grantor’s Fixtures;


(i)            all of such Grantor’s General Intangibles;


(j)            all of such Grantor’s Insurance;
 
-17-

--------------------------------------------------------------------------------

(k)           all of such Grantor’s Instruments;


(l)            all of such Grantor’s Inventory;


(m)          all of such Grantor’s Investment Property;


(n)           all of such Grantor’s Intellectual Property and Intellectual
Property Licenses;


(o)           all of such Grantor’s Letters of Credit and Letter of Credit
Rights;


(p)           all of such Grantor’s Negotiable Collateral (including all of such
Grantor’s Pledged Notes);


(q)           all of such Grantor’s Pledged Interests (including all of such
Grantor’s Pledged Operating Agreements and Pledged Partnership Agreements);


(r)            all of such Grantor’s Securities Accounts;


(s)           all of such Grantor’s Supporting Obligations;


(t)           all of such Grantor’s money, Cash Equivalents, or other assets of
such Grantor that now or hereafter come into the possession, custody, or control
of Administrative Agent (or its agent or designee) or any other Secured Party;


(u)           all of such Grantor’s Goods and other property not otherwise
described above; and


(v)          all of the proceeds (as such term is defined in the UCC) and
products, whether tangible or intangible, of any of the foregoing, including
proceeds of insurance or Commercial Tort Claims covering or relating to any or
all of the foregoing, and all collateral security and guaranties given by any
Person with respect to the foregoing, and any and all Accounts, Books, Chattel
Paper, Deposit Accounts, Equipment, Fixtures, General Intangibles, Inventory,
Investment Property, Intellectual Property, Negotiable Collateral, Pledged
Interests, Securities Accounts, Supporting Obligations, money, or other tangible
or intangible property resulting from the sale, lease, license, exchange,
collection, or other disposition of any of the foregoing, the proceeds of any
award in condemnation with respect to any of the foregoing, any rebates or
refunds, whether for taxes or otherwise, and all proceeds of any such proceeds,
or any portion thereof or interest therein, and the proceeds thereof, and all
proceeds of any loss of, damage to, or destruction of the above, whether insured
or not insured, and, to the extent not otherwise included, any indemnity,
warranty, or guaranty payable by reason of loss or damage to, or otherwise with
respect to any of the foregoing (the “Proceeds”).  Without limiting the
generality of the foregoing, the term “Proceeds” includes whatever is receivable
or received when Investment Property or proceeds are sold, exchanged, collected,
or otherwise disposed of, whether such disposition is voluntary or involuntary,
and includes proceeds of any indemnity or guaranty payable to any Grantor or
Administrative Agent from time to time with respect to any of the Investment
Property.
 
-18-

--------------------------------------------------------------------------------

Notwithstanding anything contained in this Agreement to the contrary, (i) the
term “Collateral” shall not include any Excluded Property and (ii) until an
Event of Default has occurred and is continuing under the Credit Agreement or
any other Loan Document and thereafter until otherwise required by the
Administrative Agent or the Required Lenders, Liens on vehicles or other Goods
which are subject to a certificate of title law need not be perfected if the
total value of such property at any one time not so perfected does not exceed
$100,000 in the aggregate.


Section 4.             Security for Secured Obligations.


The Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter.  Without
limiting the generality of the foregoing, this Agreement secures the payment of
all amounts which constitute part of the Secured Obligations and would be owed
by Grantors, or any of them, to Administrative Agent, the Secured Parties or any
of them, but for the fact that they are unenforceable or not allowable (in whole
or in part) as a claim in an Insolvency Proceeding involving any Grantor due to
the existence of such Insolvency Proceeding.


Section 5.             Grantors Remain Liable.


Anything herein to the contrary notwithstanding, (a) each of the Grantors shall
remain liable under the contracts and agreements included in the Collateral,
including the Pledged Operating Agreements and the Pledged Partnership
Agreements, to perform all of the duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (b) the exercise by 
Administrative Agent or any other Secured Party of any of the rights hereunder
shall not release any Grantor from any of its duties or obligations under such
contracts and agreements included in the Collateral, and (c) none of the Secured
Parties shall have any obligation or liability under such contracts and
agreements included in the Collateral by reason of this Agreement, nor shall any
of the Secured Parties be obligated to perform any of the obligations or duties
of any Grantors thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder.  So long as no Event of Default shall occur and
be continuing, neither Administrative Agent nor any other Secured Party shall
interfere with the quiet use, possession and enjoyment of the Collateral for the
purpose of conducting the ordinary course of their respective businesses, except
as otherwise provided in, and subject to and upon the terms of, this Agreement,
the Credit Agreement, or any other Loan Document.  Without limiting the
generality of the foregoing, it is the intention of the parties hereto that
record and beneficial ownership of the Pledged Interests, including all voting,
consensual, dividend, and distribution rights, shall remain in the applicable
Grantor unless an Event of Default has occurred and is continuing, as described
more fully in Section 16.
 
-19-

--------------------------------------------------------------------------------

Section 6.             Representations and Warranties.


In order to induce Administrative Agent to enter into this Agreement for the
benefit of the Secured Parties, each Grantor makes the following representations
and warranties to the Secured Parties which shall be true, correct, and
complete, in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), as of the Closing
Date, and shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the date of each Credit Event under the Credit Agreement or any
other Loan Document, as though made on and as of the date of such Credit Event
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:


(a)           The representations and warranties set forth in Section 5 of the
Credit Agreement as they relate to such Grantor or to the Loan Documents to
which such Grantor is a party, each of which is hereby incorporated herein by
reference, are true and correct, in all material respects, except for
representations and warranties that are qualified as to “materiality”, “Material
Adverse Effect” or similar language, in which case such representations and
warranties are true and correct (after giving effect to any such qualification
therein) in all respects as of such date, in each case unless expressly stated
to relate to a specific earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier
date, and the Secured Parties shall be entitled to rely on each of such
representations and warranties as if they were fully set forth herein; provided
that each reference in each such representation and warranty to each Borrower’s
knowledge shall, for the purposes of this Section 6(a), be deemed to be a
reference to such Grantor’s knowledge.


(b)           The name (within the meaning of Section 9-503 of the UCC) and
jurisdiction of organization of each Grantor and each of its Subsidiaries is set
forth on Schedule 7 (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under the Loan
Documents).  Each Grantor is organized solely under the law of the jurisdiction
so specified and has not filed any certificates of domestication, transfer or
continuance in any other jurisdiction.  Unless otherwise stated on Schedule 7,
such Grantor is not a transmitting utility as defined in Section 9-102(a)(80) of
the UCC.


(c)           The chief executive office of each Grantor and each of its
Subsidiaries is located at the address indicated on Schedule 7 (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under the Loan Documents).
 
-20-

--------------------------------------------------------------------------------

(d)          Each Grantor’s and each of its Subsidiaries’ tax identification
numbers and organizational identification numbers, if any, are identified on
Schedule 7 (as such Schedule may be updated from time to time to reflect changes
resulting from transactions permitted under the Loan Documents).


(e)           As of the Closing Date, no Grantor and no Subsidiary of a Grantor
holds any Commercial Tort Claims that exceed $500,000 in amount, except as set
forth on Schedule 1.


(f)            As of the Closing Date, no Grantor is a beneficiary or assignee
under any letter of credit other than the letters of credit described on
Schedule 10.


(g)           As of the Closing Date, (i) Schedule 2 provides a complete and
correct list of all registered Copyrights owned by any Grantor, all applications
for registration of Copyrights owned by any Grantor, and all other Copyrights
owned by any Grantor and constituting Material Intellectual Property; (ii)
Schedule 3 provides a complete and correct list of all Intellectual Property
Licenses entered into by any Grantor pursuant to which (A) any Grantor has
provided any license or other rights in Intellectual Property owned or
controlled by such Grantor to any other Person (other than non-exclusive
software licenses granted in the ordinary course of business) or (B) any Person
has granted to any Grantor any license or other rights in Material Intellectual
Property, including any Intellectual Property that is incorporated in any
Inventory, software, or other product marketed, sold, licensed, or distributed
by such Grantor; (iii) Schedule 4 provides a complete and correct list of all
Patents owned by any Grantor and all applications for Patents owned by any
Grantor; and (iv) Schedule 6 provides a complete and correct list of all
registered Trademarks owned by any Grantor, all applications for registration of
Trademarks owned by any Grantor, and all other Trademarks owned by any Grantor
constituting Material Intellectual Property.


(h)           (i) Except for those matters which would not reasonably be
expected to have a Material Adverse Effect, no action or proceeding is pending,
or, to the knowledge of such Grantor, threatened, alleging that such Grantor, or
the conduct of such Grantor’s business, infringes, misappropriates, dilutes, or
otherwise violates the Intellectual Property of any other Person.  To each
Grantor’s knowledge, no Person has infringed, misappropriated, diluted or
otherwise violated or is currently infringing, misappropriating, diluting or
otherwise violating any Intellectual Property rights owned by such Grantor, in
each case, that either individually or in the aggregate would reasonably be
expected to result in a Material Adverse Effect.


(ii)           As of the Closing Date, to each Grantor’s knowledge, all
registered Copyrights, registered Trademarks, and issued Patents that currently
constitute Material Intellectual Property are valid, subsisting and enforceable
and in compliance with all Legal Requirements, filings, and payments and other
actions that are required to maintain such Intellectual Property in full force
and effect.
 
-21-

--------------------------------------------------------------------------------

(iii)          As of the Closing Date, to each Grantor’s knowledge, all
Copyrights owned by such Grantor have been registered with the United States
Copyright Office or, where appropriate, any foreign counterpart.


(iv)         As of the Closing Date, to each Grantor’s knowledge, such Grantor
has been using appropriate statutory notice of registration in connection with
its use of registered Trademarks, appropriate notice of its trademark rights in
common law Trademarks, proper marking practices in connection with its Patents,
and appropriate notice of copyright in connection with the publication of its
Copyrights.


(v)           Except as set forth on Schedule 2, 4, or 6, as applicable, as of
the Closing Date such Grantor has not made a previous assignment, sale,
transfer, exclusive license, or similar arrangement constituting a present or
future assignment, sale, transfer, exclusive license or similar arrangement of
any property that currently constitutes Material Intellectual Property that has
not been terminated or released.

 
(vi)         Except for those matters which would not reasonably be expected to
have a Material Adverse Effect, no holding, decision, ruling, or judgment has
been rendered in any action or proceeding before any court or administrative
authority challenging the validity, enforceability, or scope of, or such
Grantor’s right to register, own or use, any Material Intellectual Property of
such Grantor or such Grantor’s ownership interest therein, and no such action or
proceeding is pending or, to the best of such Grantor’s knowledge, threatened.


(vii)         Except as would not reasonably be expected to have a Material
Adverse Effect, each Grantor has taken commercially reasonable steps to maintain
the confidentiality of and otherwise protect and enforce its rights in all trade
secrets owned by such Grantor that constitute Material Intellectual Property. 
Except as would not reasonably be expected to have a Material Adverse Effect,
none of the trade secrets of such Grantor has been used, divulged, disclosed or
misappropriated to the detriment of such Grantor for the benefit of any other
Person.


(i)            This Agreement creates a valid security interest in the
Collateral of each Grantor, to the extent a security interest therein can be
created under the UCC, securing the payment of the Secured Obligations.  Except
to the extent a security interest in the Collateral cannot be perfected by the
filing of a financing statement under the UCC, all filings and other actions
necessary or desirable to perfect and protect such security interest have been
duly taken or will have been taken upon the filing of financing statements
listing each applicable Grantor, as a debtor, and Administrative Agent, as
secured party, in the jurisdictions listed next to such Grantor’s name on
Schedule 9.  Upon the making of such filings, Administrative Agent shall have a
first priority perfected security interest (subject to Permitted Prior Liens) in
the Collateral of each Grantor to the extent such security interest can be
perfected by the filing of a financing statement.  Upon filing of any Copyright
Security Agreement with the United States Copyright Office, filing of any Patent
Security Agreement and any Trademark Security Agreement with the PTO, and the
filing of appropriate financing statements in the jurisdictions listed on
Schedule 9, all action necessary or desirable to protect and perfect the
Security Interest in and on each Grantor’s Patents, Trademarks, or Copyrights
has been taken and such perfected Security Interest is enforceable as such as
against any and all creditors of and purchasers from any Grantor.  As of the
Closing Date, all action by any Grantor necessary to protect and perfect such
security interest on each item of Collateral has been duly taken.  Without
limiting the foregoing, each Grantor has pursuant to Section 7: (i) established
the Administrative Agent’s “control” (within the meanings of Sections 8-106 and
9-106 of the UCC) over any portion of the Investment Property constituting
Certificated Securities, Uncertificated Securities, Securities Accounts,
Securities Entitlements or Commodity Accounts pursuant to Sections 7(d) and
7(e), (ii) established the Administrative Agent’s “control” (within the meaning
of Section 9-104 of the UCC) over all Deposit Accounts (other than Excluded
Deposit Accounts), (iii) established the Administrative Agent’s “control”
(within the meaning of Section 9‑107 of the UCC) over all Letter of Credit
Rights pursuant to Section 7(f) hereof, (iv) established the Administrative
Agent’s control (within the meaning of Section 9-105 of the UCC) over all
Electronic Chattel Paper pursuant to Section 7(c) hereof and (v) established the
Administrative Agent’s “control” (within the meaning of Section 16 of the
Uniform Electronic Transactions Act as in effect in the applicable jurisdiction
(the “UETA”)) over all “transferable records” (as defined in UETA).
 
-22-

--------------------------------------------------------------------------------

(j)            Such Grantor owns each item of the Collateral free and clear of
any and all Liens or claims, including liens arising as a result of such Grantor
becoming bound (as a result of merger or otherwise) as Grantor under a security
agreement entered into by another Person, except with respect to Permitted
Liens.  No financing statement, mortgage or other public notice with respect to
all or any part of the Collateral is on file or of record in any public office,
except such as have been filed in favor of the Administrative Agent, for the
benefit of the Secured Parties, pursuant to this Agreement or as are permitted
by the Credit Agreement.

 
(k)           Any Inventory now or hereafter produced by any Grantor included in
the Collateral has been and will be produced in compliance with the requirements
of the Fair Labor Standards Act, as amended.


(l)            (i) As of the Closing Date, Schedule 5 hereto sets forth all of
the Pledged Interests owned by any Grantor and such Pledged Interests constitute
the percentage of issued and outstanding shares of stock, percentage of
membership interest or percentage of partnership interests of the respective
issuers thereof indicated on such Schedule; (ii) except for the Security
Interest created hereby, each Grantor is and will at all times be the sole
holder of record and the legal and beneficial owner, free and clear of all Liens
other than Permitted Liens, of the Pledged Interests indicated on Schedule 5 as
being owned by such Grantor and, when acquired by such Grantor, any Pledged
Interests acquired after the Closing Date, and there are no outstanding
warrants, options or other rights to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or property that is convertible
into, or that requires the issuance or sale of, any Pledged Interests; (iii) all
of the Pledged Interests are duly authorized, validly issued, fully paid and
nonassessable and the Pledged Interests constitute or will constitute the
percentage of the issued and outstanding Ownership Interests of the Pledged
Companies of such Grantor identified on Schedule 5 as supplemented or modified
by any Pledged Interests Addendum or any Joinder to this Agreement; (iv) such
Grantor has the right and requisite authority to pledge the Investment Property
pledged by such Grantor to Administrative Agent as provided herein; (v) on the
Closing Date all actions necessary or desirable to perfect and establish the
first priority (subject to Permitted Prior Liens) of, or otherwise protect,
Administrative Agent’s Liens in the Investment Property, and the proceeds
thereof, have been duly taken, upon (A) the execution and delivery of this
Agreement; (B) the taking of possession by Administrative Agent (or its agent or
designee) of any certificates representing the Pledged Interests, together with
undated powers (or other documents of transfer acceptable to Administrative
Agent) endorsed in blank by the applicable Grantor; (C) the filing of financing
statements in the applicable jurisdiction set forth on Schedule 9 for such
Grantor with respect to the Pledged Interests of such Grantor that are not
represented by certificates, and (D) with respect to any Securities Accounts
(other than Excluded Securities Accounts), the delivery of Control Agreements
with respect thereto; and (vi) each Grantor has delivered to and deposited with
Administrative Agent all certificates representing the Pledged Interests owned
by such Grantor to the extent such Pledged Interests are represented by
certificates, and undated powers (or other documents of transfer acceptable to
Administrative Agent) endorsed in blank with respect to such certificates.  None
of the Pledged Interests owned or held by such Grantor has been issued or
transferred in violation of any securities registration, securities disclosure,
or similar laws of any jurisdiction to which such issuance or transfer may be
subject.
 
-23-

--------------------------------------------------------------------------------

(m)          No consent, approval, authorization, or other order or other action
by, and no notice to or filing with, any Governmental Authority or any other
Person is required (i) for the grant of a Security Interest by such Grantor in
and to the Collateral pursuant to this Agreement or for the execution, delivery,
or performance of this Agreement by such Grantor, or (ii) for the exercise by
Administrative Agent of the voting or other rights provided for in this
Agreement with respect to the Investment Property or the remedies in respect of
the Collateral pursuant to this Agreement, except as may be required in
connection with such disposition of Investment Property by laws affecting the
offering and sale of securities generally and except for consents, approvals,
authorizations, or other orders or actions that have been obtained or given (as
applicable) and that are still in force.  No Intellectual Property License of
any Grantor that constituted Material Intellectual Property requires any consent
of any other Person that has not been obtained in order for such Grantor to
grant the security interest granted hereunder in such Grantor’s right, title or
interest in or to such Intellectual Property License.


(n)           As of the Closing Date, Schedule 5 hereto sets forth under the
heading “Pledged Notes” all of the promissory notes (as defined in the UCC) or
other debt securities owned by any Grantor (each a “Pledged Note”) and all of
such Pledged Notes have been, in the case of those issued by Affiliates of such
Grantor, or, in the case of those issued by Persons that are not Affiliates of
such Grantor, to the knowledge of such Grantor have been, duly authorized,
authenticated, issued and delivered and are the legal, valid and binding
obligation of the issuers thereof enforceable in accordance with their terms
and, in the case of those issued by Affiliates of such Grantor, constitute all
of the issued and outstanding intercompany indebtedness owed by such Affiliates
to such Grantor evidenced by an instrument or certificated security of the
respective issuers thereof.
 
-24-

--------------------------------------------------------------------------------

(o)          As of the Closing Date, Schedule 5 hereto sets forth under the
headings “Securities Accounts,” “Commodities Accounts,” and “Deposit Accounts,”
respectively, all of the Securities Accounts, Commodities Accounts and Deposit
Accounts in which each Grantor or their Subsidiaries has an interest (as such
Schedule may be updated from time to time and provided that Grantors comply with
Section 7(e) hereof), including, with respect to each bank or securities
intermediary (i) the name and address of such Person, and (ii) the account
numbers of the Securities Accounts, Commodities Accounts or Deposit Accounts
maintained with such Person.  Each Grantor is the sole entitlement holder or
customer of each such account, and such Grantor has not consented to, and is not
otherwise aware of, any Person (other than the Administrative Agent pursuant
hereto) having “control” (within the meanings of Sections 8-106, 9-106 and 9-104
of the UCC) over, or any other interest in, any such Securities Account,
Commodity Account or Deposit Account or any securities, commodities or other
property credited thereto.


(p)           As to all limited liability company or partnership interests,
issued under any Pledged Operating Agreement or Pledged Partnership Agreement,
each Grantor hereby represents and warrants that the Pledged Interests issued
pursuant to such agreement (i) are not dealt in or traded on securities
exchanges or in securities markets, (ii) do not constitute investment company
securities, and (iii) are not held by such Grantor in a Securities Account.  In
addition, none of the Pledged Operating Agreements, the Pledged Partnership
Agreements, or any other agreements governing any of the Pledged Interests
issued under any Pledged Operating Agreement or Pledged Partnership Agreement,
provide that such Pledged Interests are securities governed by Article 8 of the
UCC as in effect in any relevant jurisdiction.  No Grantor shall exist or be
formed or acquired as a limited liability company or a partnership unless
applicable local law would permit the Administrative Agent, on behalf of the
Secured Parties, to exercise all of its rights and remedies under this Agreement
with respect to the applicable Pledged Interests, Pledged Operating Agreements
and/or Pledged Partnership Agreements, including exercising voting and other
consensual rights of a member or partner thereunder, as applicable, and the
right to participate in the management in the business and affairs of such
limited liability company or partnership, as applicable, in each case without
any further action or approval under, and without the need for complying with
any other procedures set forth in, such Pledged Interests, Pledged Operating
Agreements and/or Pledged Partnership Agreements.


(q)          (i) As of the Closing Date, none of the Collateral constitutes, or
is the Proceeds of, (A) Farm Products, (B) As-Extracted Collateral, (C)
Manufactured Homes, (D) Health-Care Insurance Receivables, (E) timber to be cut
or (F) satellites, ships or railroad rolling stock.  As of the Closing Date, no
material portion of the Collateral consists of Vehicles or other goods subject
to a certificate of title.


(ii)           As of the Closing Date, no material portion of such Grantor’s
assets constitutes Excluded Property and no Excluded Property is material to the
business of such Grantor.
 
-25-

--------------------------------------------------------------------------------

Section 7.             Covenants.


Each Grantor, jointly and severally, covenants and agrees with Administrative
Agent that from and after the date of this Agreement and until the date of
termination of this Agreement in accordance with Section 23:


(a)           Intentionally Omitted.


(b)           Possession of Collateral.  In the event that any Collateral,
including Proceeds, is evidenced by or consists of Negotiable Collateral,
Investment Property, or Chattel Paper having an aggregate value or face amount
of $1,000,000 or more for all such Negotiable Collateral, Investment Property,
or Chattel Paper, the Grantors shall promptly (and in any event within five (5)
Business Days after acquisition thereof), notify Administrative Agent thereof,
and endorse and deliver physical possession of such Negotiable Collateral,
Investment Property, or Chattel Paper to Administrative Agent, together with
such undated powers (or other relevant document of transfer acceptable to
Administrative Agent) endorsed in blank as shall be requested by Administrative
Agent, and shall do such other acts or things deemed necessary or desirable by
Administrative Agent to protect Administrative Agent’s Security Interest therein
and promptly (and in any event within five (5) Business Days) after request by
Administrative Agent, shall execute such other documents and instruments as
shall be requested by Administrative Agent.


(c)           Chattel Paper.  (i) If any of the Collateral with a value in
excess of $1,000,000 is or shall become Electronic Chattel Paper, such Grantor
shall ensure that (A) a single authoritative copy exists which is unique,
identifiable and unalterable (except as provided in clauses (C), (D) and (E) of
this paragraph), (B) such authoritative copy identifies the Administrative Agent
as the assignee and is communicated to and maintained by the Administrative
Agent or its designee, (C) copies or revisions that add or change the assignee
of the authoritative copy can only be made with the participation of the
Administrative Agent, (D) each copy of the authoritative copy and any copy of a
copy is readily identifiable as a copy and not the authoritative copy and (E)
any revision of the authoritative copy is readily identifiable as an authorized
or unauthorized revision; and


(ii)           If any Grantor retains possession of any Chattel Paper or
instruments (which retention of possession shall be subject to the extent
permitted hereby and by the Credit Agreement), promptly upon the request of
Administrative Agent, such Chattel Paper and instruments shall be marked with
the following legend: “This writing and the obligations evidenced or secured
hereby are subject to the Security Interest of Fifth Third Bank, as
Administrative Agent, for the benefit of the Secured Parties”.


(d)          Uncertificated Securities.  If any of the Collateral is or shall
become evidenced or represented by Uncertificated Securities having an aggregate
value in excess of $1,000,000, the Grantors shall cause the issuers thereof
either (i) to register the Administrative Agent as the registered owner of each
such Uncertificated Security, upon original issue or registration of transfer or
(ii) to agree in writing with the applicable Grantor and the Administrative
Agent that such issuer will comply with instructions with respect to such
Uncertificated Security originated by the Administrative Agent without further
consent of such Grantor, such agreement to be in form and substance reasonably
satisfactory to the Administrative Agent.
 
-26-

--------------------------------------------------------------------------------

(e)           Control Agreements.  Each Grantor shall obtain an authenticated
Control Agreement from each bank or financial institution maintaining a Deposit
Account (other than Excluded Deposit Accounts) or Securities Account (other than
Excluded Securities Accounts) for such Grantor.


(f)            Letter-of-Credit Rights.  If the Grantors (or any of them) are or
become the beneficiary of letters of credit having a face amount or value of
$1,000,000 or more in the aggregate, then the applicable Grantor or Grantors
shall promptly (and in any event within five (5) Business Days after becoming a
beneficiary), notify Administrative Agent thereof and, promptly (and in any
event within five (5) Business Days) after request by Administrative Agent,
enter into a tri-party agreement with Administrative Agent and the issuer or
confirming bank with respect to letter-of-credit rights assigning such
letter-of-credit rights to Administrative Agent and directing all payments
thereunder to a Deposit Account subject to a Control Agreement, all in form and
substance reasonably satisfactory to Administrative Agent.


(g)          Commercial Tort Claims.  If the Grantors (or any of them) obtain
Commercial Tort Claims having a value, or involving an asserted claim, in the
amount of $1,000,000 or more in the aggregate for all Commercial Tort Claims,
then the applicable Grantor or Grantors shall promptly (and in any event within
five (5) Business Days of obtaining such Commercial Tort Claim), notify
Administrative Agent upon incurring or otherwise obtaining such Commercial Tort
Claims and, promptly (and in any event within five (5) Business Days) after
request by Administrative Agent, amend Schedule 1 to describe such Commercial
Tort Claims in a manner that reasonably identifies such Commercial Tort Claims
and which is otherwise reasonably satisfactory to Administrative Agent, and
hereby authorizes the filing of additional financing statements or amendments to
existing financing statements describing such Commercial Tort Claims, and agrees
to do such other acts or things deemed necessary or desirable by Administrative
Agent to give Administrative Agent a first priority perfected security interest
(subject to Permitted Prior Liens) in any such Commercial Tort Claim.


(h)           Government Contracts.  Following the request of Administrative
Agent, other than Accounts and Chattel Paper the aggregate value of which does
not at any one time exceed $1,000,000, if any Account or Chattel Paper arises
out of a contract or contracts with the United States of America or any
department, agency, or instrumentality thereof, Grantors shall promptly (and in
any event within five (5) Business Days of the creation thereof) notify
Administrative Agent thereof and, promptly (and in any event within five (5)
Business Days) after request by Administrative Agent, execute any instruments or
take any steps reasonably required by Administrative Agent in order that all
moneys due or to become due under such contract or contracts shall be assigned
to Administrative Agent, for the benefit of the Secured Parties, and shall
provide written notice thereof under the Assignment of Claims Act or other
applicable law.
 
-27-

--------------------------------------------------------------------------------

(i)            Intellectual Property.  (i) In order to facilitate filings with
the PTO and the United States Copyright Office, each Grantor shall execute and
deliver to Administrative Agent one or more Copyright Security Agreements,
Trademark Security Agreements, or Patent Security Agreements to further evidence
Administrative Agent’s Lien on such Grantor’s Patents, Trademarks, or
Copyrights, and the General Intangibles of such Grantor relating thereto or
represented thereby, and such Grantor shall promptly execute and deliver, and
have recorded, any and all other agreements, instruments, documents and papers
as the Administrative Agent may reasonably request to evidence the Security
Interest in any such Intellectual Property with any other applicable offices,
agencies or Governmental Authorities;


(ii)           Each Grantor shall have the duty, with respect to Material
Intellectual Property, to protect and diligently enforce and defend at such
Grantor’s expense such Intellectual Property, including (A) to diligently
enforce and defend, including promptly suing for infringement, misappropriation,
or dilution and to recover any and all damages for such infringement,
misappropriation, or dilution, and filing for opposition, interference, and
cancellation against conflicting Intellectual Property rights of any Person, (B)
to prosecute diligently any trademark application or service mark application
that is part of such Trademarks pending as of the date hereof or hereafter until
the termination of this Agreement, (C) to prosecute diligently any patent
application that is part of such Patents pending as of the date hereof or
hereafter until the termination of this Agreement, and (D) to take all
reasonable and necessary action to preserve and maintain all of such Grantor’s
material Trademarks, Patents, Copyrights, Intellectual Property Licenses, and
its rights therein, including paying all maintenance fees and filing of
applications for renewal, affidavits of use, and affidavits of
noncontestability.  Each Grantor further agrees not to discontinue use of or
abandon, forfeit, cancel, dedicate to the public, allow to lapse or otherwise
impair any Material Intellectual Property or Intellectual Property License that
constituted Material Intellectual Property.  Each Grantor hereby agrees to take
the steps described in this Section 7(i)(ii) with respect to all new or acquired
Material Intellectual Property to which it or any of its Subsidiaries is now or
later becomes entitled;


(iii)          Grantors acknowledge and agree that the Secured Parties shall
have no duties with respect to any Intellectual Property or Intellectual
Property Licenses of any Grantor.  Without limiting the generality of this
Section 7(i)(iii), Grantors acknowledge and agree that no Secured Party shall be
under any obligation to take any steps necessary to preserve rights in the
Collateral consisting of Intellectual Property or Intellectual Property Licenses
against any other Person, but the Administrative Agent, on behalf of the Secured
Parties, may do so at its option from and after the occurrence and during the
continuance of an Event of Default, and all expenses incurred in connection
therewith (including reasonable fees and expenses of attorneys and other
professionals) shall be for the sole account of the Borrowers and shall be
chargeable to the loan account of the Borrowers as a Secured Party Expense;

 
(iv)          On each date on which an Officer’s Compliance Certificate is to be
delivered pursuant to Section 6.2 of the Credit Agreement in respect of a fiscal
quarter (or, if an Event of Default has occurred and is continuing, more
frequently if requested by Administrative Agent), each Grantor shall provide
Administrative Agent with a written report of all Patents, Trademarks or
Copyrights that are registered or the subject of pending applications for
registrations, and of all Intellectual Property Licenses that constitute
Material Intellectual Property, in each case, which were acquired, registered,
or for which applications for registration were filed by any Grantor during the
prior period and any statement of use or amendment to allege use which were
filed by any Grantor during the prior period with respect to intent-to-use
trademark applications.  In the case of such registrations or applications
therefor, which were acquired by any Grantor, each such Grantor shall file the
necessary documents with the appropriate Governmental Authority identifying the
applicable Grantor as the owner (or as a co-owner thereof, if such is the case)
of such Intellectual Property except as would not result in a Material Adverse
Effect.  In each of the foregoing cases, the applicable Grantor shall promptly
(A) comply with Section 7(i)(i) with respect to such Intellectual Property and
(B) cause to be prepared, executed, and delivered to Administrative Agent
supplemental schedules to the applicable Loan Documents to identify such Patent,
Trademark and Copyright registrations and applications therefor (with the
exception of Trademark applications filed on an intent-to-use basis for which no
statement of use or amendment to allege use has been filed) and Intellectual
Property Licenses as being subject to the security interests created thereunder;
 
-28-

--------------------------------------------------------------------------------

(v)           Anything to the contrary in this Agreement notwithstanding, in no
event shall any Grantor, either itself or through any agent, employee, licensee,
or designee, file an application for the registration of any material Copyright
with the United States Copyright Office or any similar office or agency in
another country without giving Administrative Agent prompt written notice
thereof and complying with Section 7(i)(i).  Upon receipt from the United States
Copyright Office of notice of registration of any Copyright, each Grantor shall
promptly (but in no event later than five (5) Business Days following such
receipt) notify (but without duplication of any notice required by Section
7(i)(v)) Administrative Agent of such registration by delivering, or causing to
be delivered, to Administrative Agent, documentation sufficient for
Administrative Agent to perfect Administrative Agent’s Liens on such Copyright. 
If any Grantor acquires from any Person any Copyright registered with the United
States Copyright Office or an application to register any Copyright with the
United States Copyright Office, such Grantor shall promptly (but in no event
later than five (5) Business Days following such acquisition) notify
Administrative Agent of such acquisition and deliver, or cause to be delivered,
to Administrative Agent, documentation sufficient for Administrative Agent to
perfect Administrative Agent’s Liens on such Copyright.  In the case of such
Copyright registrations or applications therefor which were acquired by any
Grantor, each such Grantor shall promptly (but in no event later than five (5)
Business Days following such acquisition) file the necessary documents with the
appropriate Governmental Authority identifying the applicable Grantor as the
owner (or as a co-owner thereof, if such is the case) of such Copyrights;


(vi)         No Grantor shall enter into any Intellectual Property License that
constitutes Material Intellectual Property to receive any license or rights in
any Intellectual Property of any other Person unless such Grantor has used
commercially reasonable efforts to permit the assignment of or grant of a
security interest in such Intellectual Property License (and all rights of
Grantor thereunder) to Administrative Agent (and any transferees of
Administrative Agent);
 
-29-

--------------------------------------------------------------------------------

(vii)         Such Grantor shall use commercially reasonable efforts so as not
to permit the inclusion in any contract to which it hereafter becomes a party of
any provision that would in any way materially impair or prevent the creation of
a security interest in such Grantor’s rights and interests in any property that
constitutes Material Intellectual Property;


(viii)        Such Grantor shall promptly notify the Administrative Agent if it
knows or has reason to know that any item of Material Intellectual Property may
become (A) abandoned or dedicated to the public or placed in the public domain,
(B) invalid or unenforceable, (C) subject to any adverse determination or
development regarding such Grantor’s ownership, registration or use or the
validity or  enforceability of such item of Intellectual Property (including the
institution of, or any adverse development with respect to, any action or
proceeding in the PTO, the United States Copyright Office, any state registry,
any foreign counterpart of the foregoing, or any court) or (D) the subject of
any reversion or termination rights;


(ix)          Such Grantor shall use proper notice of its Intellectual Property
rights in connection with the use of any of its Material Intellectual Property;
and


(x)           Such Grantor shall take all commercially reasonable steps
reasonably necessary to protect the secrecy of all trade secrets constituting
Material Intellectual Property, including entering into confidentiality
agreements with employees and consultants and labeling and restricting access to
secret information and documents.


(j)            Investment Property.  (i) If any Grantor shall acquire, obtain,
receive or become entitled to receive any Pledged Interests after the Closing
Date, whether in addition to, in substitution of, as a conversion for, or in
exchange for, any shares of or other ownership interests in the Pledged
Interests, it shall (except to the extent the same constitutes Excluded Property
for purposes of this Agreement) (A) promptly (and in any event within five (5)
Business Days of acquiring or obtaining such Collateral) deliver to
Administrative Agent a duly executed Pledged Interests Addendum identifying such
Pledged Interests, (B) accept the same as the agent of the Administrative Agent
and the Secured Parties, hold the same in trust for the benefit of the
Administrative Agent and deliver the same forthwith to the Administrative Agent
in the exact form received, duly endorsed by such Grantor to the Administrative
Agent, if required, together with an undated stock power covering such
certificate duly executed in blank by such Grantor and with, if the
Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Secured Obligations;
 
-30-

--------------------------------------------------------------------------------

(ii)           Upon the occurrence and during the continuance of an Event of
Default, all sums of money and property paid or distributed in respect of the
Investment Property that are received by any Grantor (including in connection
with the liquidation or dissolution of any issuer of such Investment Property)
shall be held by the Grantors in trust for the benefit of Administrative Agent
segregated from such Grantor’s other property, and such Grantor shall deliver it
forthwith to Administrative Agent in the exact form received, duly endorsed by
such Grantor to the Administrative Agent, if required, together with an undated
stock power covering such certificate duly executed in blank by such Grantor and
with, if the Administrative Agent so requests, signature guaranteed, to be held
by the Administrative Agent, subject to the terms hereof, as additional
collateral security for the Secured Obligations;


(iii)          Each Grantor shall promptly deliver to Administrative Agent a
copy of each material notice or other material communication received by it in
respect of any Pledged Interests;


(iv)          No Grantor shall make or consent to any amendment or other
modification or waiver with respect to any Pledged Interests, Pledged Operating
Agreement, or Pledged Partnership Agreement, or enter into any agreement or
permit to exist any restriction with respect to any Pledged Interests in any
manner that materially changes the rights of such Grantor with respect to any
Pledged Interests or adversely affects the validity, perfection or priority of
the Administrative Agent’s security interest therein;


(v)           Each Grantor agrees that it will cooperate with Administrative
Agent in obtaining all necessary approvals and making all necessary filings
under federal, state, local, or foreign law to effect the perfection of the
Security Interest on the Investment Property or to effect any sale or transfer
thereof;


(vi)          Each Grantor which is an issuer of Pledged Interests agrees that
(A) it will be bound by the terms of this Agreement relating to the Pledged
Interests issued by it and will comply with such terms insofar as such terms are
applicable to it, (B) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 7(j)(i) or
(ii) with respect to the Pledged Interests issued by it and (C) the terms of
Section 16(d) shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 16(d) with respect to the Pledged
Interests issued by it.  In addition, each Grantor which is either an issuer or
an owner of any Pledged Interests hereby consents to the grant by each other
Grantor of the security interest hereunder in favor of the Administrative Agent
and to the transfer of any Pledged Interest to the Administrative Agent or its
nominee following an Event of Default and to the substitution of the
Administrative Agent or its nominee as a partner, member or shareholder or other
equity holder of the issuer of the related Pledged Interest;


(vii)         As to all limited liability company or partnership interests,
issued under any Pledged Operating Agreement or Pledged Partnership Agreement,
each Grantor hereby covenants that the Pledged Interests issued pursuant to such
agreement (A) are not and shall not be dealt in or traded on securities
exchanges or in securities markets, (B) do not and will not constitute
investment company securities, and (C) are not and will not be held by such
Grantor in a securities account.  Without the prior written consent of the
Administrative Agent, no Grantor will cause or permit the issuer of any Pledged
Interests which are not securities (for purposes of the UCC) on the date hereof
to elect or otherwise take any action to cause the Pledged Operating Agreements,
the Pledged Partnership Agreements, or any other agreements governing any of the
Pledged Interests to provide that such Pledged Interests are securities governed
by Article 8 of the UCC as in effect in any relevant jurisdiction; provided,
however, that notwithstanding the foregoing, if any issuer of any Pledged
Interests takes any such action in violation of the foregoing in this clause
(vii), such Grantor shall promptly notify the Administrative Agent in writing of
any such election or action and, in such event, shall take all steps necessary
or advisable to establish the Administrative Agent’s “control” thereof;
 
-31-

--------------------------------------------------------------------------------

(viii)        In addition to and not in lieu of the foregoing, if any issuer of
any Investment Property is organized under the law of, or has its chief
executive office in, a jurisdiction outside of the United States, each Grantor
shall take such additional actions, including causing the issuer to register the
pledge on its books and records, as may be necessary or advisable or as may be
reasonably requested by the Administrative Agent, under the laws of such
jurisdiction to insure the validity, perfection and priority of the security
interest of the Administrative Agent; and


(ix)          Unless an Event of Default shall have occurred and be continuing,
each Grantor shall be permitted to receive dividends and other distributions in
respect of the Pledged Interests and all payments made in respect of the Pledged
Notes, in each case paid in the normal course of business or otherwise as a
result of the exercise of reasonable business judgment of the relevant issuer,
to the extent permitted by the Credit Agreement, and to exercise all voting,
corporate, consensual and other rights and privileges with respect to the
Investment Property; provided, that no vote shall be cast or corporate or other
consensual right exercised or other action taken which, in the Administrative
Agent’s reasonable discretion, would be inconsistent with or result in any
violation of any provision of the Credit Agreement, this Agreement or any other
Loan Document.


(k)           Fixtures.  Each Grantor acknowledges and agrees that, to the
extent permitted by applicable law, all of the Collateral shall remain personal
property regardless of the manner of its attachment or affixation to real
property.


(l)           Transfers and Other Liens.  The inclusion of Proceeds in the
Collateral shall not be deemed to constitute Administrative Agent’s consent to
any sale or other disposition of any of the Collateral except as expressly
permitted in this Agreement or the other Loan Documents.


(m)          Name, Etc.  No Grantor will, nor will any Grantor permit any of its
Subsidiaries to, change its name, organizational identification number,
jurisdiction of organization or organizational identity; provided, that Grantor
or any of its Subsidiaries may change its name upon at least five (5) days 
prior written notice to Administrative Agent of such change and delivery to the
Administrative Agent of duly authorized and, where required, executed copies of
all additional financing statements and other documents reasonably requested by
the Administrative Agent to maintain the validity, perfection and priority of
the security interests provided f or herein.
 
-32-

--------------------------------------------------------------------------------

(n)          Pledged Notes.  Grantors (i) without the prior written consent of
Administrative Agent, will not (A) waive or release any obligation of any Person
that is obligated under any Pledged Notes with a value in excess of $1,000,000
in the aggregate, (B) take or omit to take any action or knowingly suffer or
permit any action to be omitted or taken, the taking or omission of which would
result in any right of offset against sums payable under the Pledged Notes with
a value in excess of $1,000,000 in the aggregate, or (C) other than Asset
Dispositions, assign or surrender their rights and interests under the Pledged
Notes with a value in excess of $1,000,000 in the aggregate or terminate,
cancel, modify, change, supplement or amend the Pledged Notes, and (ii) shall
provide to Administrative Agent copies of all material written notices
(including notices of default) given or received with respect to the Pledged
Notes with a value in excess of $1,000,000 promptly after giving or receiving
such notice.


Section 8.             Relation to Other Collateral Documents.


The provisions of this Agreement shall be read and construed with the other Loan
Documents referred to below in the manner so indicated.


(a)           Credit Agreement.  In the event of any conflict between any
provision in this Agreement and a provision in the Credit Agreement, such
provision of the Credit Agreement shall control.


(b)           Patent, Trademark, Copyright Security Agreements.  The provisions
of the Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Administrative Agent hereunder.  In the event of any conflict
between any provision in this Agreement and a provision in a Copyright Security
Agreement, Trademark Security Agreement or Patent Security Agreement, such
provision of this Agreement shall control.


Section 9.             Further Assurances.


(a)           Each Grantor agrees that from time to time, at its own expense,
such Grantor will promptly execute and deliver all further instruments and
documents, and take all further action, that Administrative Agent may reasonably
request in order to perfect and protect the Security Interest granted hereby,
having at least the priority described in Section 6(i), to create, perfect or
protect the Security Interest purported to be granted hereby or to enable
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any of the Collateral.


(b)           Each Grantor authorizes the filing by Administrative Agent of
financing or continuation statements, or amendments thereto, and such Grantor
will execute and deliver to Administrative Agent such other instruments or
notices, as Administrative Agent may reasonably request, in order to perfect and
preserve the Security Interest granted or purported to be granted hereby.
 
-33-

--------------------------------------------------------------------------------

(c)           Each Grantor authorizes Administrative Agent at any time and from
time to time to file, transmit, or communicate, as applicable, financing
statements and amendments (i) describing the Collateral as “all personal
property of debtor” or “all assets of debtor” or words of similar effect, (ii)
describing the Collateral as being of equal or lesser scope or with greater
detail, or (iii) that contain any information  required by part 5 of Article 9
of the UCC for the sufficiency or filing office acceptance.  Each Grantor also
hereby ratifies any and all financing statements or amendments previously filed
by Administrative Agent in any jurisdiction.


(d)           Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection with this Agreement without the prior
written consent of Administrative Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC.


(e)           Each Grantor shall furnish the Administrative Agent with such
information regarding the Collateral, including the location thereof, as the
Administrative Agent may reasonably request from time to time.


Section 10.           Administrative Agent’s Right to Perform Contracts,
Exercise Rights, etc.


Upon the occurrence and during the continuance of an Event of Default,
Administrative Agent (or its designee) (a) may proceed to perform any and all of
the obligations of any Grantor contained in any contract, lease, or other
agreement and exercise any and all rights of any Grantor therein contained as
fully as such Grantor itself could, (b) shall have the right to use any
Grantor’s rights under Intellectual Property Licenses in connection with the
enforcement of Administrative Agent’s rights hereunder, including the right to
prepare for sale and sell any and all Inventory and Equipment now or hereafter
owned by any Grantor and now or hereafter covered by such licenses, and (c)
shall have the right to request that any Ownership Interests that are pledged
hereunder be registered in the name of Administrative Agent or any of its
nominees.


Section 11.           Administrative Agent Appointed Attorney-in-Fact.
 
Each Grantor hereby irrevocably appoints Administrative Agent its
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor or otherwise, at such time as an Event of Default
has occurred and is continuing under the Credit Agreement, to take any action
and to execute any instrument which Administrative Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including:


(a)           to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
connection with the Accounts or any other Collateral of such Grantor and to
direct any party liable for any payment under any of the Collateral to make
payment of any and all moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct;
 
-34-

--------------------------------------------------------------------------------

(b)           to receive and open all mail addressed to such Grantor and to
notify postal authorities to change the address for the delivery of mail to such
Grantor to that of Administrative Agent;


(c)           to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;


(d)           to file any claims or take any action or institute any proceedings
which Administrative Agent may deem necessary or desirable for the collection of
any of the Collateral of such Grantor or otherwise to enforce the rights of
Administrative Agent with respect to any of the Collateral;


(e)           to repair, alter, or supply goods, if any, necessary to fulfill in
whole or in part the purchase order of any Person obligated to such Grantor in
respect of any Account of such Grantor;


(f)           execute, in connection with any sale provided for in Section 17(a)
or 17(g), any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral;

 
(g)          defend any suit, action or proceeding brought against such Grantor
with respect to any Collateral;


(h)          settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate;


(i)            to use any Intellectual Property or Intellectual Property
Licenses of such Grantor, including any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, or advertising
matter, in preparing for sale, advertising for sale, or selling Inventory or
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor;


(j)            assign any Copyright, Patent or Trademark (along with the
goodwill of the business to which any such Copyright, Patent or Trademark
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Administrative Agent shall in its sole discretion
determine;


(k)           Administrative Agent, on behalf of the Secured Parties, shall have
the right, but shall not be obligated, to bring suit in its own name to enforce
the Intellectual Property and Intellectual Property Licenses and, if
Administrative Agent shall commence any such suit, the appropriate Grantor
shall, at the request of Administrative Agent, do any and all lawful acts and
execute any and all proper documents reasonably required by Administrative Agent
in aid of such enforcement; and
 
-35-

--------------------------------------------------------------------------------

(l)           generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Administrative Agent were the absolute owner thereof for all
purposes, and do, at the Administrative Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things which the
Administrative Agent deems necessary to protect, preserve or realize upon the
Collateral and the security interests of the Administrative Agent therein and to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.
 
To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.


Section 12.            Administrative Agent May Perform.


If any Grantor fails to perform any agreement contained herein, Administrative
Agent may itself perform, or cause performance of, such agreement, and the
reasonable expenses of Administrative Agent incurred in connection therewith
shall be payable, jointly and severally, by Grantors.


Section 13.            Administrative Agent’s Duties.


(a)           Each Grantor acknowledges that the rights and responsibilities of
the Administrative Agent under this Agreement with respect to any action taken
by the Administrative Agent or the exercise or non-exercise by the
Administrative Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Administrative Agent and the Secured Parties, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.


(b)           The powers conferred on Administrative Agent hereunder are solely
to protect Administrative Agent’s interest in the Collateral, for the benefit of
the Secured Parties, and shall not impose any duty upon Administrative Agent to 
exercise any such powers.  Except for the safe custody of any Collateral in its
actual possession and the accounting for moneys actually received by it
hereunder, Administrative Agent shall have no duty as to any Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.  Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of any
Collateral in its actual possession if such Collateral is accorded treatment
substantially equal to that which Administrative Agent accords its own property.


(c)           The Administrative Agent may perform any and all of its duties and
exercise its rights and powers under this Agreement or under any other
Collateral Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates.  All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Agreement shall apply to any such sub-agent and to any of the Affiliates of the
Administrative Agent and any such sub-agents, and shall apply to their
respective activities as if such sub-agent and Affiliates were named herein in
connection with the transactions contemplated hereby and by the Collateral
Documents.  Notwithstanding anything herein to the contrary, each sub-agent
appointed by the Administrative Agent or Affiliate of the Administrative Agent
or Affiliate of any such sub-agent shall be a third party beneficiary under this
Agreement with respect to all such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) and shall have all of the
rights and benefits of a third party beneficiary, including an independent right
of action to enforce such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) directly, without the consent or joinder
of any other Person, against any or all of the Loan Parties and the Secured
Parties, and such rights, benefits and privileges (including exculpatory rights
and rights to indemnification) shall not be modified or amended without the
consent of such sub-agent or Affiliate acting in such capacity.
 
-36-

--------------------------------------------------------------------------------

Section 14.           Collection of Accounts, General Intangibles and Negotiable
Collateral.


At any time upon the occurrence and during the continuance of an Event of
Default, Administrative Agent or Administrative Agent’s designee may (a) notify
Account Debtors of any Grantor that the Accounts, General Intangibles, Chattel
Paper or Negotiable Collateral of such Grantor have been assigned to
Administrative Agent, for the benefit of the Secured Parties, or that
Administrative Agent has a security interest therein, and (b) collect the
Accounts, General Intangibles and Negotiable Collateral of any Grantor directly,
and any collection costs and expenses shall constitute part of such Grantor’s
Secured Obligations under the Loan Documents.


Section 15.           Disposition of Pledged Interests by Administrative Agent.


None of the Pledged Interests existing as of the date of this Agreement are, and
none of the Pledged Interests hereafter acquired on the date of acquisition
thereof will be, registered or qualified under the various federal or state
securities laws of the United States and disposition thereof after an Event of
Default may be restricted to one or more private (instead of public) sales in
view of the lack of such registration.  Each Grantor understands that in
connection with such disposition, Administrative Agent may approach only a
restricted number of potential purchasers and further understands that a sale
under such circumstances may yield a lower price for the Pledged Interests than
if the Pledged Interests were registered and qualified pursuant to federal and
state securities laws and sold on the open market.  Each Grantor, therefore,
agrees that: (a) if Administrative Agent shall, pursuant to the terms of this
Agreement, sell or cause the Pledged Interests or any portion thereof to be sold
at a private sale, Administrative Agent shall have the right to rely upon the
advice and opinion of any nationally recognized brokerage or investment firm
(but shall not be obligated to seek such advice and the failure to do so shall
not be considered in determining the commercial reasonableness of such action)
as to the best manner in which to offer the Pledged Interest or any portion
thereof for sale and as to the best price reasonably obtainable at the private
sale thereof; and (b) such reliance shall be conclusive evidence that
Administrative Agent has handled the disposition in a commercially reasonable
manner.
 
-37-

--------------------------------------------------------------------------------

Section 16.           Voting and Other Rights in Respect of Pledged Interests.

 
(a)           Upon the occurrence and during the continuation of an Event of
Default, in addition to all other rights and remedies available to the
Administrative Agent under any other agreement, at law, in equity, or otherwise,
and in all cases without any requirement that any notice be delivered to any
Person, (i) the Administrative Agent shall have the sole and exclusive right to
receive any and all dividends, payments or other Proceeds paid in respect of the
Pledged Interests and other Investment Property and make application thereof to
the Secured Obligations in the manner set forth in Section 2.9 of the Credit
Agreement, (ii) the Administrative Agent shall have the sole and exclusive right
(but shall be under no obligation) to register any or all of the Pledged
Interests and other Investment Property in the name of the Administrative Agent
or its nominee (iii) all rights of each Grantor to exercise or refrain from
exercising the voting and other consensual rights with respect to Pledged
Interests and Investment Property which it would otherwise be entitled to
exercise shall automatically cease and all such rights shall thereupon become
vested, solely and exclusively in the Administrative Agent and Administrative
Agent or its nominee may, at its option, and without notice to any Grantor, and
in addition to all rights and remedies available to Administrative Agent under
any other agreement, at law, in equity, or otherwise, exercise or refrain from
exercising, (x) all voting rights, or any other ownership or consensual rights
(including any dividend or distribution rights) in respect of the Pledged
Interests and Investment Property owned by such Grantor, whether at any meeting
of shareholders of the relevant issuer or issuers, by written consent in lieu of
a meeting or otherwise, but under no circumstances is Administrative Agent
obligated by the terms of this Agreement to exercise such rights and (y) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to the Pledged Interest and other Investment
Property as if it were the absolute owner thereof (including the right to
exchange, at its discretion, any and all of the Pledged Interest or other
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate structure of any
issuer, or upon the exercise by any Grantor or the Administrative Agent of any
right, privilege or option pertaining to the Pledged Interest or other
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Interest or other Investment Property with
any committee, depositary, transfer agent, registrar or other designated agency
upon such terms and conditions as the Administrative Agent may determine in its
sole discretion), all without liability except to account for property actually
received by the Administrative Agent, but the Administrative Agent shall have no
duty to any Grantor or any other Person to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing and (iv)  each Grantor hereby appoints Administrative Agent, such
Grantor’s true and lawful attorney-in-fact and Irrevocable Proxy to vote all or
any such Pledged Interests and Investment Property in any manner Administrative
Agent deems advisable for or against all matters submitted or which may be
submitted to a vote of shareholders (including holders of Capital Stock of any
issuer), partners or members, as the case may be.  The power-of-attorney and
proxy granted hereby is coupled with an interest and shall be irrevocable, and
shall be effective without the necessity that any action  be taken by any Person
(including the issuer of the relevant Pledged Interest or other Investment
Property or any officer or agent thereof), shall survive the bankruptcy,
dissolution or winding up of each relevant Grantor, and shall terminate only on
the Facility Termination Date.  In order to permit the Administrative Agent to
exercise the voting and other consensual rights which it may be entitled to
exercise pursuant hereto and to receive all dividends and other distributions
which it may be entitled to receive hereunder each Grantor shall promptly (and
in any event within one (1) Business Day following a request from the
Administrative Agent), execute and deliver (or cause to be executed and
delivered) to the Administrative Agent all proxies, dividend payment orders and
other instruments as the Administrative Agent may from time to time reasonably
request and each Grantor acknowledges that the Administrative Agent may utilize
the power of attorney set forth herein.
 
-38-

--------------------------------------------------------------------------------

(b)           Upon the occurrence and during the continuation of an Event of
Default, the Administrative Agent shall have the sole and exclusive right (but
not the obligation), without notice to any Grantor, to transfer all or any
portion of the Pledged Interest, Pledged Securities and Investment Property to
its name or the name of its nominee or agent.


(c)           For so long as any Grantor shall have the right to vote the
Pledged Interests or any other Investment Property owned by it, such Grantor
covenants and agrees that it will not, without the prior written consent of
Administrative Agent, vote or take any consensual action with respect to such
Pledged Interests which would adversely affect the rights of Administrative
Agent or the other Secured Parties, or impair the value of the Pledged Interests
and Investment Property or which would be inconsistent with or result in any
violation of any provision of the Credit Agreement, this Agreement or any other
Loan Document.


(d)           Each Grantor hereby authorizes and instructs each issuer of any
Pledged Interests pledged by such Grantor hereunder to comply with any
instruction received by it from the Administrative Agent in writing that (i)
states that an Event of Default has occurred and is continuing and (ii) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each issuer
shall be fully protected in so complying.


(e)           Each Grantor covenants and agrees that on the date that is thirty
(30) days prior to the date of expiration (by operation of applicable law) of
the irrevocable proxy granted pursuant to this Section 16 each Grantor shall
(and shall automatically be deemed to) grant the Administrative Agent a new
irrevocable proxy, on the same terms as those previously granted pursuant to
this Section 16. Upon the reasonable written request of the Administrative
Agent, such Grantor agrees to deliver to the Administrative Agent, on behalf of
the Administrative Agent and the other Secured Parties, such further evidence of
such irrevocable proxy or such further irrevocable proxies to enable the Secured
Party to vote the Pledged Interest after the occurrence of an Event of Default.


Section 17.           Remedies.


Upon the occurrence and during the continuance of an Event of Default:


(a)           Administrative Agent may, and, at the instruction of the Required
Lenders, shall exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein, in the other Loan Documents, or
otherwise available to it, all the rights and remedies of a secured party on
default under the UCC or any other applicable law.  Without limiting the
generality of the foregoing, each Grantor expressly agrees that, in any such
event, Administrative Agent without demand of performance or other demand,
advertisement or notice of any kind (except a notice specified below of time and
place of public or private sale) to or upon any Grantor or any other Person (all
and each of which demands, advertisements and notices are hereby expressly
waived to the maximum extent permitted by the UCC or any other applicable law),
may take immediate possession of all or any portion of the Collateral and (i)
require Grantors to, and each Grantor hereby agrees that it will at its own
expense and upon request of Administrative Agent forthwith, assemble all or part
of the Collateral as directed by Administrative Agent and make it available to
Administrative Agent at one or more locations where such Grantor regularly
maintains Inventory, and (ii) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of Administrative Agent’s offices or elsewhere, for cash, on credit, and
upon such other terms as Administrative Agent may deem commercially reasonable. 
Each Grantor agrees that, to the extent notification of sale shall be required
by law, at least ten (10) days notification by mail to the applicable Grantor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification and specifically such
notification shall constitute a reasonable “authenticated notification of
disposition” within the meaning of Section 9-611 of the UCC.  Administrative
Agent shall not be obligated to make any sale of Collateral regardless of
notification of sale having been given.  Administrative Agent may adjourn any
public sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.  Each Grantor agrees that (A) the internet
shall constitute a “place” for purposes of Section 9-610(b) of the UCC and (B)
to the extent notification of sale shall be required by law, notification by
mail of the URL where a sale will occur and the time when a sale will commence
at least ten (10) days prior to the sale shall constitute a reasonable
notification for purposes of Section 9-611(b) of the UCC.  Each Grantor agrees
that any sale of Collateral to a licensor pursuant to the terms of a license
agreement between such licensor and a Grantor is sufficient to constitute a
commercially reasonable sale (including as to method, terms, manner, and time)
within the meaning of Section 9-610 of the UCC.  Each Grantor agrees that it
would not be commercially unreasonable for the Administrative Agent to dispose
of the Collateral or any portion thereof by using internet sites that provide
for the auction of assets of the types included in the Collateral or that have
the reasonable capability of doing so, or that match buyers and sellers of
assets.  Each Grantor hereby waives any claims against the Administrative Agent
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale, even if the Administrative Agent accepts the first
offer received and does not offer such Collateral to more than one offeree.  The
Administrative Agent shall have the right to enter onto the property where any
Collateral is located without any obligation to pay rent and take possession
thereof with or without judicial process.
 
-39-

--------------------------------------------------------------------------------

(b)           Administrative Agent shall deduct from such Proceeds all
reasonable costs and expenses of every kind incurred in connection with the
exercise of its rights and remedies against the Collateral or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Secured Parties hereunder, including reasonable
attorneys’ fees and disbursements.  Any net Proceeds remaining after such
deductions shall be applied or retained by the Administrative Agent in
accordance with Section 17(e).  Only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including Section 9-615(a) of the UCC, need the Administrative
Agent account for the surplus, if any, to any Grantor.  If the Administrative
Agent sells any of the Collateral upon credit, the Grantor will be credited only
with payments actually made by the purchaser and received by the Administrative
Agent.  In the event the purchaser fails to pay for the Collateral, the
Administrative Agent may resell the Collateral and the applicable Grantor shall
be credited with proceeds of the sale.  To the extent permitted by applicable
law, each Grantor waives all claims, damages and demands it may acquire against
the Administrative Agent or any other Secured Party arising out of the exercise
by it or them of any rights hereunder.
 
-40-

--------------------------------------------------------------------------------

(c)           Administrative Agent is hereby granted an irrevocable,
nonexclusive and assignable license or other right to use, without liability for
royalties or any other charge, each Grantor’s Intellectual Property now owned or
hereafter acquired, developed or created, wherever the same may be located,
including any labels, Patents, Trademarks, trade names, URLs, domain names,
industrial designs, Copyrights, and advertising matter, whether owned by any
Grantor or with respect to which any Grantor has rights under license,
sublicense, or other agreements (including any Intellectual Property License),
as it pertains to the Collateral, in preparing for sale, advertising for sale
and selling any Collateral, and each Grantor’s rights under all licenses and all
franchise agreements shall inure to the benefit of Administrative Agent.  Such
license shall include access to all media in which any of the licensed items may
be recorded or stored and to all computer programs used for the compilation or
printout thereof.


(d)           Administrative Agent may, in addition to other rights and remedies
provided for herein, in the other Loan Documents, or otherwise available to it
under applicable law and without the requirement of notice to or upon any
Grantor or any other Person (which notice is hereby expressly waived to the
maximum extent permitted by the UCC or any other applicable law), (i) with
respect to any Grantor’s Deposit Accounts in which Administrative Agent’s Liens
are perfected by control under Section 9-104 of the UCC, instruct the bank
maintaining such Deposit Account for the applicable Grantor to pay the balance
of such Deposit Account to or for the benefit of Administrative Agent, and (ii)
with respect to any Grantor’s Securities Accounts in which Administrative
Agent’s Liens are perfected by control under Section 9-106 of the UCC, instruct
the securities intermediary maintaining such Securities Account for the
applicable Grantor to (A) transfer any cash in such Securities Account to or for
the benefit of Administrative Agent, or (B) liquidate any financial assets in
such Securities Account that are customarily sold on a recognized market and
transfer the cash proceeds thereof to or for the benefit of Administrative
Agent.


(e)           Any cash held by Administrative Agent as Collateral and all cash
proceeds received by Administrative Agent in respect of any sale of, collection
from, or other realization upon all or any part of the Collateral shall be
applied against the Secured Obligations in the order set forth in the Credit
Agreement.  With respect to any proceeds of Insurance received by the
Administrative Agent, (i) if no Event of Default shall have occurred and be
continuing, (A) such Insurance Proceeds shall be returned to the Grantors if
permitted or required by the Credit Agreement or (B) if not so permitted or
required by the Credit Agreement, then such Insurance Proceeds shall be applied
in accordance with this Section 17(e) and (ii) if an Event of Default shall have
occurred and be continuing, then such Insurance Proceeds shall be applied in
accordance with this Section 17(e).  In the event the proceeds of Collateral are
insufficient to satisfy all of the Secured Obligations in full, each Grantor
shall remain jointly and severally liable for any such deficiency.
 
-41-

--------------------------------------------------------------------------------

(f)            Each Grantor hereby acknowledges that the Secured Obligations
arise out of a commercial transaction, and agrees that if an Event of Default
shall occur and be continuing Administrative Agent shall have the right to an
immediate writ of possession without notice of a hearing.  Administrative Agent
shall have the right to the appointment of a receiver for the properties and
assets of each Grantor, and each Grantor hereby consents to such rights and such
appointment and hereby waives any objection such Grantor may have thereto or the
right to have a bond or other security posted by Administrative Agent.


(g)           Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all of the Pledged Interests or the
Pledged Notes by reason of certain prohibitions contained in the Securities Act
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof.  Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner.  The Administrative Agent shall be under no obligation to delay a sale
of any of the Pledged Interests or the Pledged Notes for the period of time
necessary to permit the issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such issuer would agree to do so.


Section 18.           Remedies Cumulative.


Each right, power, and remedy of Administrative Agent or any other Secured Party
as provided for in this Agreement or the other Loan Documents now or hereafter
existing at law or in equity or by statute or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power, or remedy
provided for in this Agreement and the other Loan Documents now or hereafter
existing at law or in equity or by statute or otherwise, and the exercise or
beginning of the exercise by Administrative Agent or any other Secured Party, of
any one or more of such rights, powers, or remedies shall not preclude the
simultaneous or later exercise by Administrative Agent or such other Secured
Party of any or all such other rights, powers, or remedies.
 
-42-

--------------------------------------------------------------------------------

Section 19.           Marshaling.


Administrative Agent shall not be required to marshal any present or future
collateral security (including the Collateral) for, or other assurances of
payment of, the Secured Obligations or any of them or to resort to such
collateral security or other assurances of payment in any particular order, and
all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising.  To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Administrative Agent’s rights and remedies under this
Agreement or under any other instrument creating or evidencing any of the
Secured Obligations or under which any of the Secured Obligations is outstanding
or by which any of the Secured Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.


Section 20.           Indemnity and Expenses.


The terms and provisions of Section 11.5 of the Credit Agreement are hereby
incorporated by reference herein as if fully set forth herein, and each Grantor
agrees that the terms of Section 11.5 of the Credit Agreement shall apply to
such Grantor, mutatis mutandis.


Section 21.            Merger, Amendments; Etc.


This Agreement, together with the other Loan Documents, represents the final
agreement between the parties in respect of the subject matter hereof and may
not be contradicted by evidence of prior, contemporaneous or oral agreements of
the parties.  There are no unwritten agreements between the parties.  No waiver
of any provision of this Agreement, and no consent to any departure by any
Grantor herefrom, shall in any event be effective unless the same shall be in
writing and signed by Administrative Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  No amendment of any provision of this Agreement shall be
effective unless the same shall be in writing and signed by Administrative Agent
and each Grantor to which such amendment applies.


Section 22.           Addresses for Notices.


All notices and other communications provided for hereunder shall be given in
the form and manner and delivered to Administrative Agent at its address
specified in Section 11.3 of the Credit Agreement, and to any of the Grantors at
the address for the Borrowers specified in the Credit Agreement, or, as to any
party, at such other address as shall be designated by such party in a written
notice to the other party.
 
-43-

--------------------------------------------------------------------------------

Section 23.           Continuing Security Interest: Assignments under Credit
Agreement.


(a)           This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the Secured
Obligations have been paid in full in accordance with the provisions of the
Credit Agreement and the Commitments have expired or have been terminated, (ii)
be binding upon each Grantor, and their respective successors and assigns, and
(iii) inure to the benefit of, and be enforceable by, Administrative Agent, and
its successors, transferees and assigns and the other Secured Parties and their
successors and assigns.  Without limiting the generality of the foregoing clause
(iii), any Lender may, in accordance with the provisions of the Credit
Agreement, assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Lender herein or otherwise.  Upon payment in full of the Secured
Obligations in accordance with the provisions of the Credit Agreement and the
expiration or termination of the Commitments, the Guaranty made and the Security
Interest granted hereby shall terminate and all rights to the Collateral shall
revert to Grantors or any other Person entitled thereto.  At such time, upon
Borrowers’ request, Administrative Agent will authorize the filing of
appropriate termination statements to terminate such Security Interest and will
otherwise comply with its obligations under Section 10.13 of the Credit
Agreement.  No transfer or renewal, extension, assignment, or termination of
this Agreement or of the Credit Agreement, any other Loan Document, or any other
instrument or document executed and delivered by any Grantor to Administrative
Agent nor any additional Loans or other loans made by any Lender to the
Borrowers, nor the taking of further security, nor the retaking or re-delivery
of the Collateral to Grantors, or any of them, by Administrative Agent, nor any
other act of the Secured Parties, or any of them, shall release any Grantor from
any obligation, except as contemplated by Section 10.13 of the Credit
Agreement.  Administrative Agent shall not by any act, delay, omission or
otherwise, be deemed to have waived any of its rights or remedies hereunder,
unless such waiver is in writing and signed by Administrative Agent and then
only to the extent therein set forth.  A waiver by Administrative Agent of any
right or remedy on any occasion shall not be construed as a bar to the exercise
of any such right or remedy which Administrative Agent would otherwise have had
on any other occasion.


(b)           Each Grantor agrees that, if any payment made by any Grantor or
other Person and applied to the Secured Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or the proceeds of
any Collateral are required to be returned by Administrative Agent or any other
Secured Party to such Grantor, its estate, trustee, receiver or any other party,
including any Grantor, under any bankruptcy law, state or federal law, common
law or equitable cause, then, to the extent of such payment or repayment, any
Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made.  If, prior to
any of the foregoing, (i) any Lien or other Collateral securing such Grantor’s
liability hereunder shall have been released or terminated by virtue of the
foregoing clause (a), or (ii) any provision of the Guaranty hereunder shall have
been terminated, cancelled or surrendered, such Lien, other Collateral or
provision shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Grantor in respect of any
Lien or other Collateral securing such obligation or the amount of such payment.
 
-44-

--------------------------------------------------------------------------------

Section 24.           Exculpation of the Administrative Agent.


(a)           Without limiting the exculpation provisions of the Credit
Agreement, the Administrative Agent shall not be responsible to any Secured
Party for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or of any Collateral Document or the
validity or perfection of any security interest or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statements or in any financial or other statements, instruments, reports
or certificates or any other documents furnished or made by the Administrative
Agent to the Secured Parties or by or on behalf of any Secured Party to the
Administrative Agent or any Secured Party in connection with the Collateral
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of any Loan Party or any other Person liable for
the payment of any Secured Obligations, nor shall the Administrative Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Collateral Documents or as to the existence or possible existence of any
Event of Default or Default or to make any disclosures with respect to the
foregoing.


(b)           Neither the Administrative Agent nor any of its officers,
partners, directors, employees or agents shall be liable to any Secured Party
for any action taken or omitted by the Administrative Agent under or in
connection with any of the Collateral Documents except to the extent caused
solely and proximately by the Administrative Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction.  The Administrative Agent shall be entitled to refrain
from any act or the taking of any action in connection herewith or any of the
Collateral Documents or from the exercise of any power, discretion or authority
vested in it hereunder or thereunder unless and until the Administrative Agent
shall have been instructed in respect thereof by the Required Lenders and, upon
such instruction, the Administrative Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such written instructions.  Without prejudice to
the generality of the foregoing, (i) the Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any communication,
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper Person or Persons, and shall be entitled to rely
and shall be protected in relying on opinions and judgments of attorneys (who
may be attorneys for the Grantors and their Subsidiaries), accountants, experts
and other professional advisors selected by it; and (ii) no Secured Party shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting hereunder or under
any of the Collateral Documents in accordance with the Credit Agreement.


(c)           Without limiting the indemnification provisions of the Credit
Agreement, each Secured Party not party to the Credit Agreement severally agrees
to indemnify the Administrative Agent, to the extent that the Administrative
Agent shall not have been reimbursed by any Loan Party, for and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Administrative Agent in exercising its powers, rights
and remedies or performing its duties hereunder or under the Collateral
Documents or otherwise in its capacity as the Administrative Agent in any way
relating to or arising out of this Agreement or the Collateral Documents;
provided, no such Secured Party shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely and proximately from the
Administrative Agent’s gross negligence or willful misconduct, as determined by
a final, non-appealable judgment of a court of competent jurisdiction.  If any
indemnity furnished to the Administrative Agent for any purpose shall, in the
opinion of the Administrative Agent, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts insufficiently indemnified against until such
additional indemnity is furnished.
 
-45-

--------------------------------------------------------------------------------

(d)           No direction given to the Administrative Agent which imposes, or
purports to impose, upon the Administrative Agent any obligation not set forth
in or arising under this Agreement or any Collateral Document accepted or
entered into by the Administrative Agent shall be binding upon the
Administrative Agent.


Section 25.           No Individual Foreclosure, Etc.


No Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any guarantee of the Secured Obligations except to the
extent expressly contemplated by this Agreement or the other Loan Documents, it
being understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the  Administrative Agent on behalf of the
Secured Parties in accordance with the terms thereof.  Each Secured Party,
whether or not a party hereto, will be deemed, by its acceptance of the benefits
of the Collateral and of the guarantees of the Secured Obligations provided
hereunder and under any other Loan Documents, to have agreed to the foregoing
provisions and the other provisions of this Agreement.  Without limiting the
generality of the foregoing, each Secured Party authorizes the Administrative
Agent to credit bid all or any part of the Secured Obligations held by it.


Section 26.           Taxes.


The terms and provisions of Section 11.1 of the Credit Agreement are hereby
incorporated by reference herein as if fully set forth herein, and each Grantor
agrees that the terms of Section 11.1 of the Credit Agreement shall apply to
such Grantor, mutatis mutandis.


Section 27.           Set-Off.


Each Grantor hereby irrevocably authorizes Administrative Agent, for the benefit
of each Secured Party, at any time and from time to time while an Event of
Default shall have occurred and be continuing, without notice to such Grantor or
any other Grantor, any such notice being expressly waived by each Grantor, to
set-off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, at any time held or owing by any
Secured Party to or for the credit or the account of such Grantor, or any part
thereof in such amounts as the Administrative Agent may elect, against and on
account of the obligations and liabilities then due and owing by such Grantor to
such Secured Party hereunder, under the Credit Agreement or any other Loan
Document.  Administrative Agent, when exercising any right of set-off, shall
notify such Grantor promptly of any such set-off and the application made by
such Person of the proceeds thereof; provided that the failure to give such
notice shall not affect the validity of such set-off and application.  The
rights of Administrative Agent under this Section 27 are in addition to other
rights and remedies (including other rights of set-off) which Administrative
Agent may have.
 
-46-

--------------------------------------------------------------------------------

Section 28.           Survival.


All representations and warranties made by the Grantors in this Agreement and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that Administrative Agent or
any Lender may have had notice or knowledge of any Default or Event of Default
or incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under the Credit Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated.


Section 29.           Governing Law; Jurisdiction, Waiver of Jury Trial, etc.


(a)           This Agreement and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York
for contracts made and to be performed wholly within the State of New York,
without regard to principles of conflicts of laws requiring application of the
law of any other jurisdiction.


(b)           Each Grantor irrevocably and unconditionally agrees that it will
not commence, and will not permit any Subsidiary to commence, any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against any Secured Party or any
Related Party of the foregoing in any way relating to this Agreement or the
transactions relating hereto in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of such courts and agrees that all claims in respect of
any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable Legal
Requirements, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Notwithstanding anything to the contrary, nothing
in this Agreement shall affect any right that any Secured Party may otherwise
have to bring any action or proceeding relating to this Agreement against any
Grantor or its properties in the courts of any jurisdiction.
 
-47-

--------------------------------------------------------------------------------

(c)           Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable Legal Requirements, any right it may have to a trial by
jury in any legal proceeding directly or indirectly arising out of or relating
to this Agreement or the transactions contemplated hereby (whether based on
contract, tort or any other theory).  Each party hereto (i) certifies that no
representative, agent or attorney of any other person has represented, expressly
or otherwise, that such other person would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this clause (c).


(d)           Each Grantor irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Legal Requirements, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement in any court referred to in clause
(b) above.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable Legal Requirements, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(e)           No claim may be made by any grantor against Administrative Agent,
any Lender, or any affiliate, director, officer, employee, counsel,
representative, agent, or attorney-in-fact of any of them for any special,
indirect, consequential, or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission, or event
occurring in connection herewith, and each grantor hereby waives, releases, and
agrees not to sue upon any claim for such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.


(f)           Each Grantor hereby irrevocably and unconditionally waives, to the
maximum extent not prohibited by applicable law, all rights of rescission,
setoff, counterclaims, and other defenses in connection with the repayment of
the Secured Obligations.


Section 30.        New Subsidiaries.


Pursuant to Section 6.14 of the Credit Agreement, certain Subsidiaries (whether
by acquisition or creation) of any Grantor are required to enter into this
Agreement by executing and delivering in favor of Administrative Agent a Joinder
to this Agreement in substantially the form of Annex 1. Upon the execution and
delivery of Annex 1 by any such new Subsidiary, such Subsidiary shall become a
Guarantor and Grantor hereunder with the same force and effect as if originally
named as a Guarantor and Grantor herein. The execution and delivery of any
instrument adding an additional Guarantor or Grantor as a party to this
Agreement shall not require the consent of any Guarantor or Grantor hereunder.
The rights and obligations of each Guarantor and Grantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor or
Grantor hereunder.
 
-48-

--------------------------------------------------------------------------------

Section 31.           Administrative Agent.


Each reference herein to any right granted to, benefit conferred upon or power
exercisable by the “Administrative Agent” shall be a reference to Administrative
Agent, for the benefit of each of the Secured Parties.


Section  32.          Miscellaneous.


(a)           This Agreement is a Loan Document.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement constitutes the entire
contract among the parties relating to the subject matter hereof and supersedes
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 3 of the Credit
Agreement, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.  Any party delivering an executed counterpart of this
Agreement by facsimile or other electronic method of transmission also shall
deliver an original executed counterpart of this Agreement but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement. The foregoing shall apply
to each other Loan Document mutatis mutandis.


(b)           Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction. Each provision of this Agreement shall be severable from
every other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.


(c)           Headings and numbers have been set forth herein for convenience
only. Unless the contrary is compelled by the context, everything contained in
each Section applies equally to this entire Agreement.


(d)           Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed against any Secured Party or any Grantor, whether under any
rule of construction or otherwise. This Agreement has been reviewed by all
parties and shall be construed and interpreted according to the ordinary meaning
of the words used so as to accomplish fairly the purposes and intentions of all
parties hereto.


[Signature Pages Follow]
 
-49-

--------------------------------------------------------------------------------

In Witness Whereof, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.
 

 
Grantors:
         
Turning Point Brands, Inc.
         
By
/s/ Mark A. Stegeman
     
Name
Mark A. Stegeman
     
Title
Senior Vice President and Chief  Financial Officer
            
NATC Holding Company, Inc.
         
By
/s/ Mark A. Stegeman
     
Name
Mark A. Stegeman      
Title
Senior Vice President and Chief  Financial Officer
            
North Atlantic Trading Company, Inc.
         
By
/s/ Mark A. Stegeman
     
Name
Mark A. Stegeman      
Title
Senior Vice President and Chief  Financial Officer
            
Turning Point Brands, LLC
         
By
/s/ Mark A. Stegeman
     
Name
Mark A. Stegeman      
Title
Senior Vice President and Chief  Financial Officer
            
Intrepid Brands, LLC
          
By
/s/ Mark A. Stegeman
     
Name
Mark A. Stegeman      
Title
Senior Vice President and Chief  Financial Officer
 





[Signature Page to First Lien Guaranty and Security Agreement]
 

--------------------------------------------------------------------------------

  National Tobacco Finance Corporation           By /s/ Mark A. Stegeman      
Name
Mark A. Stegeman      
Title
Senior Vice President and Chief  Financial Officer
              North Atlantic Operating Company, Inc.           By /s/ Mark A.
Stegeman      
Name
Mark A. Stegeman
     
Title
Senior Vice President and Chief  Financial Officer
              North Atlantic Cigarette Company, Inc.           By /s/ Mark A.
Stegeman      
Name
Mark A. Stegeman
     
Title
Senior Vice President and Chief  Financial Officer
              Stoker, Inc.           By /s/ Mark A. Stegeman      
Name
Mark A. Stegeman      
Title
Senior Vice President and Chief  Financial Officer
              National Tobacco Company, L.P.             By /s/ Mark A. Stegeman
     
Name
Mark A. Stegeman      
Title
Senior Vice President and Chief  Financial Officer
 

 
[Signature Page to First Lien Guaranty and Security Agreement]
 

--------------------------------------------------------------------------------

 
RBJ Sales, Inc.
           
By
/s/ Mark A. Stegeman      
Name
Mark A. Stegeman      
Title
Senior Vice President and Chief  Financial Officer          
Smoke Free Technologies Inc.
           
By
/s/ Mark A. Stegeman      
Name
Mark A. Stegeman      
Title
Senior Vice President and Chief  Financial Officer  

 
[Signature Page to First Lien Guaranty and Security Agreement]
 

--------------------------------------------------------------------------------

 
Administrative Agent:
         
Fifth Third Bank, an Ohio banking corporation
         
By:
/s/ Michael Guenthner      
Name:
Michael Guenthner      
Title:
Senior Vice President  

 
[Signature Page to First Lien Guaranty and Security Agreement]
 

--------------------------------------------------------------------------------

Schedule 1


Commercial Tort Claims
 
None.
 

--------------------------------------------------------------------------------

Schedule 2


Copyrights





 
Copyright
Registration
Number
Registration
Date
Owner
Completed/
Published
Status
 
North Atlantic Operating Company, Inc. 2001
VAu000464855
10/11/2001
North Atlantic Operating Company, Inc.
2001
 
1/7/2002
Registered
 
DURANGO ARTWORK
VA 1-125-352
3/18/2002
National Tobacco Company, L.P.
1998
 
3/10/1998
Registered
 
TROPHY ARTWORK
VA 1-190-264
3/31/2003
National Tobacco Company, L.P.
1992
 
3/3/1992
Registered
 
DURANGO ZIPPER POUCH
VAu 985-273
3/30/2009
National Tobacco Company, L.P.
2008
Registered
 
SMOKING MAN (Design Only)
VA 1-673-145
6/23/2009
National Tobacco Company, L.P.
2008
 
4/2/2009
Registered
 
RED SUPREME (Design)
VAu 1-150-704
10/10/2013
National Tobacco Company, L.P.
2013
Registered
 
Bobby Stoker (with product)
VA 1-986-222
8/24/2015
National Tobacco Company, L.P.
2014
 
1/13/2015
Registered






--------------------------------------------------------------------------------

Unregistered work-for-hire original works/designs (Smoke Free Technologies,
Inc.)
 
1.


[image00002.jpg]


2.


[image00003.jpg]
 
3.


[image00004.jpg]
 

--------------------------------------------------------------------------------

Schedule 3


Intellectual Property Licenses
 

 
1.
Amended and Restated Distribution and License Agreement, dated as of November
30, 1992, between Bollore S.A. and North Atlantic Operating Company Inc.
relating to the distribution of Zip Zag cigarette paper booklets and related
products in the United States.



2.
Amended and Restated Distribution and License Agreement, dated as of November
30, 1992, between Bollore S.A. and North Atlantic Operating Company Inc.
relating to the distribution of Zig Zag cigarette paper booklets and related
products in Canada.

 

--------------------------------------------------------------------------------

Schedule 4


Patents
 

 
Title
Country
Application
Number
 
Filing Date
Patent
Number/Patent
Publication
Number
Grant/Publication
Date
Owner
 
Cigarette Making Machine
U.S.
29190624
 
09/23/2003
 
 
D494315
 
08/10/2004
North Atlantic Operating Company, Inc.
 
Cigarette Making Machine
CA
CA20040106343F
 
3/23/2004
CA106343(S)
 
12/28/2005
North Atlantic Operating Company, Inc.
 
Apparatus Comprising a Check Valve for Dispensing E-Liquids
U.S.
14/680,239
 
4/7/2015
US20150282530 A1
 
10/18/2015
Intrepid Brands, LLC.
 
Apparatus Comprising a Check Valve for Dispensing E-Liquids
WO
PCT/US15/24632
 
4/7/2015
WO 2015/157224
 
10/15/2015
Intrepid Brands, LLC.
 
Electronic Vaporizer
 
 
CA
161,794
 
3/31/2015
161,794 (design patent)
 
12/10/2015
 
 
Intrepid Brands, LLC.
 
Electronic Vaporizer
 
 
CN
201530147486.7
 
5/15/2015
ZL2015301474867
 
2/3/2016
Intrepid Brands, LLC.
 
Electronic Vaporizer
 
 
EM
002696443
 
5/7/2015
002696443-0001/0002
 
5/7/2015
Intrepid Brands, LLC.
 
Electronic Vaporizer
 
 
KR
30-2015-0024925
 
5/15/2015
N/A
Intrepid Brands, LLC.

 

--------------------------------------------------------------------------------

 
Title
Country
Application
Number
 
Filing Date
Patent
Number/Patent
Publication
Number
Grant/Publication
Date
Owner
 
Electronic Vaporizer
 
 
KR
30-2016-0008897
 
2/26/2016
 
 
N/A
Intrepid Brands, LLC.
 
Electronic Vaporizer
 
 
U.S.
29/509,355
 
11/17/2014
N/A
Intrepid Brands, LLC.
 
Electronic Vaporizer
 
 
VN
3-2015-00729
 
5/15/2015
N/A
Intrepid Brands, LLC.
 
Electronic Vaporizer
 
 
VN
3-2016-01027
 
5/15/2015
N/A
Intrepid Brands, LLC.
 
Personal Electronic Vaporizer
U.S.
15/013,500
 
2/2/2016
2016-0227838 A1
 
8/11/2016
Intrepid Brands, LLC.
 
Personal Electronic Vaporizer
WO
PCT/US16/16155
 
2/2/2016
WO 2016/126698
 
8/11/2016
Intrepid Brands, LLC.
 
Personal Electronic Vaporizer
U.S.
62/110,838
 
2/2/2015
N/A
Intrepid Brands, LLC.
 
Personal Electronic Vaporizer
U.S.
62/326,402
 
4/22/2016
N/A
Intrepid Brands, LLC.
 
Personal Electronic Vaporizer
U.S.
62/348,491
 
6/10/2016
N/A
Intrepid Brands, LLC.
 
Apparatus Comprising a Check Valve for Dispensing E-Liquids
U.S.
61/976,225
 
4/7/2014
N/A
Intrepid Brands, LLC.

 

--------------------------------------------------------------------------------

 
Title
Country
Application
Number
 
 
 
Filing Date
Patent
Number/Patent
Publication
Number
Grant/Publication
Date
Owner
 
Personal Electronic Vaporizer
CN
2016210327279
 
8/31/16
N/A
Intrepid Brands, LLC.
 
Wax Oven for Vaporizer
U.S.
62/372,087
 
8/8/2016
N/A
National Tobacco Company
 
Wickless Cartomizer
U.S.
62/374,164
 
8/12/2016
N/A
Intrepid Brands, LLC

 

--------------------------------------------------------------------------------

Schedule 5


Pledged Companies
 

--------------------------------------------------------------------------------

 
Company
Owner
Jurisdiction of
Organization
No. (and
type) of
Issued
Shares/units
Certificate
No. (if any)
Percentage
of Issuer’s
Equity
Interests
 
NATC Holding Company, Inc.
Turning Point Brands, Inc.
DE
10
2
100%
 
Turning Point Brands, LLC
Turning Point Brands, Inc.
DE
100% interest
N/A
100%
 
Intrepid Brands, LLC
Turning Point Brands, LLC
DE
100% interest
N/A
100%
 
North Atlantic Trading Company, Inc.
NATC Holding Company, Inc.
DE
10
V151
100%
 
National Tobacco Finance Corporation
 
 
North Atlantic Trading Company, Inc.
DE
100
4
100%
 
North Atlantic Operating Company, Inc.
North Atlantic Trading Company, Inc.
DE
100
3
100%
 
North Atlantic Cigarette Company, Inc.
North Atlantic Trading Company, Inc.
DE
100
3
100%
 
Stoker, Inc.
 
 
North Atlantic Trading Company, Inc.
TN
1130.376
3
100%
 
National Tobacco Company, L.P.
 
 
National Tobacco Finance Corporation
DE
1% interest
N/A
1%
 
National Tobacco Company, L.P.
North Atlantic Trading Company, Inc.
DE
99% interest
N/A
99%
 
RBJ Sales, Inc.
Stoker, Inc.
TN
100
2
100%
 
Fred Stoker & Sons, Inc.
Stoker, Inc.
TN
100
2
100%
 
Smoke Free Technologies Inc.
North Atlantic Trading Company, Inc.
CA
100,000 Shares
7
100%

 

--------------------------------------------------------------------------------

Pledged Investment Property

PLEDGED NOTES

 
None.
 
SECURITIES ACCOUNTS
 
None.
 
COMMODITIES ACCOUNTS
 
None.
 
DEPOSIT ACCOUNTS
 

 
Company
Bank
Account #
Account Type
Address
Type of
Account
Description
Excluded
Deposit
Account
 
 
 
North Atlantic Operating Co., Inc.
JPMorgan Chase Bank-NAOC
619028038
Commercial Checking
PO Box 32500 Louisville, KY  40232
Deposit Account
No receipt; when funded, deposits come from Main A/C no disbursements, other
than outgoing wires to pay Bollore
No
 
North Atlantic Operating Co., Inc.
JPMorgan Chase Bank-NAOC
00000204167-1062
Savings Letter of Credit
PO Box 32500 Louisville, KY  40232
Deposit Account
Letters of credit to support customs bond and other bonds
Yes
 
National Tobacco Company, L.P.
JPMorgan Chase Bank
938157575
Commercial Checking
PO Box 32500 Louisville, KY  40232
Deposit Account
Main A/C Incoming ACH Outgoing Wires, AP and lockbox sweeps
No

 

--------------------------------------------------------------------------------

 
National Tobacco Company, L.P.
JPMorgan Chase Bank
938158300
NTC Lockbox
PO Box 32500 Louisville, KY  40232
Deposit Account
 
 
NTC Lockbox account AR incoming customer deposits sweeps to Main A/C
No
 
National Tobacco Company, L.P.
 
JPMorgan Chase Bank
 
 
938158623
A/P Disbursements
PO Box 32500 Louisville, KY  40232
Deposit Account
 
 
Outgoing Checks Issued sweeps to Main Account
No
 
National Tobacco Company, L.P.
 
JPMorgan Chase Bank
 
 
131395070
Sales retail checks
PO Box 32500 Louisville, KY  40232
Deposit Account
 
 
Sales checks to retailers sweeps to Main Account
No
 
North Atlantic Trading Co., Inc.
JPMorgan Chase Bank
 
 
3002784738
Savings
PO Box 32500 Louisville, KY  40232
Deposit Account
 
 
NATC account; $1000 balance
No
 
National Tobacco Finance Corp
JPMorgan Chase Bank
 
 
3003181462
Savings
PO Box 32500 Louisville, KY  40232
Deposit Account
 
 
NTFC account; $1000 balance
No
 
Intrepid Brands, LLC (sub of Turning Point Brands LLC)
JPMorgan Chase Bank
 
 
251378006
Commercial Checking
PO Box 32500 Louisville, KY  40232
Deposit Account
Main A/C; Incoming ACH; Outgoing Wires
No
 
Turning Point Brands LLC (sub of North Atlantic Holding Company)
JPMorgan Chase Bank
 
 
253713628
Commercial Checking
PO Box 32500 Louisville, KY  40232
 
Deposit Account
Main A/C; Incoming ACH; Outgoing Wires
Yes






--------------------------------------------------------------------------------

 
North Atlantic Holding Company
JPMorgan Chase Bank
 
 
3002753493
Commercial Checking
PO Box 32500 Louisville, KY  40232
Deposit Account
NAHC account; $1000 balance
Yes
 
NATC Holding Company, Inc.
JPMorgan Chase Bank
 
 
532685216
Savings
PO Box 32500 Louisville, KY  40232
Deposit Account
NATC Holdings account
Yes
 
Smoke Free Technologies Inc.
Bank of Southern California
0402007720
Commercial Deposit
3142 Tiger Run Ct., #107 Carlsbad, CA  92010
Deposit Account
SFT account
No
 
National Tobacco Company, L.P.
BNY Mellon
758880
MSA Escrow Account
525 William Penn Place Pittsburgh, PA  15259
Investment Account
MSA required investment funded by Main A/C either quarterly or annually
Yes
 
North Atlantic Operating Co., Inc.
BNY Mellon
612415
MSA Escrow Account
525 William Penn Place Pittsburgh, PA  15259
Investment Account
MSA required investment funded by Main A/C either quarterly or annually
Yes
 
North Atlantic Cigarette Co., Inc.
BNY Mellon
612819
MSA Escrow Account
527 William Penn Place Pittsburgh, PA  15259
Investment Account
MSA required investment funded by Main A/C either quarterly or annually
Yes
 
RBJ
Regions Morgan Keegan Trust
5097000555
MSA Escrow Account
 
 
1100 Ridgeway Loop Road, Suite 100 Memphis, TN  38120
Investment Account
 
 
MSA required investment escrow account trust
Yes

 

--------------------------------------------------------------------------------

 
Turning Point Brands Inc.
Fifth Third Bank
7146720581
Comm 53 Anlyzd
38 Fountain Square, Cincinnati, OH 45263
Deposit Account
 
No
 
Smoke Free Technologies Inc.
Fifth Third Bank
7146720599
Comm 53 Anlyzd
38 Fountain Square, Cincinnati, OH 45263
Deposit Account
 
No

 

--------------------------------------------------------------------------------

Schedule 6


Trademarks
 
See attached.
 

--------------------------------------------------------------------------------

Schedule 7


Name and Jurisdiction of Organization; Chief Executive Office;


Tax Identification Numbers and Organizational Numbers
 

 
Name of Grantor or
Subsidiary
State of
Formation
Organizational
identification
number
Federal
 employer
identification
number
Chief Executive Office
 
Turning Point Brands, Inc.
DE
3750086
20-0709285
5201 Interchange Way, Louisville, KY 40229
 
NATC Holding Company, Inc.
DE
5440563
31-1745504
5201 Interchange Way, Louisville, KY 40229
 
North Atlantic Trading Company, Inc.
DE
2751946
13-3961898
5201 Interchange Way, Louisville, KY 40229
 
Turning Point Brands, LLC
DE
5376660
90-1009141
5201 Interchange Way, Louisville, KY 40229
 
Intrepid Brands, LLC
DE
5376662
90-1008239
5201 Interchange Way, Louisville, KY 40229
 
National Tobacco Finance Corporation
DE
2555524
13-3888034
5201 Interchange Way, Louisville, KY 40229
 
North Atlantic Operating Company, Inc.
DE
2760360
22-3535757
5201 Interchange Way, Louisville, KY 40229
 
North Atlantic Cigarette Company, Inc.
DE
3587553
11-3686023
5201 Interchange Way, Louisville, KY 40229
 
National Tobacco Company, L.P.
DE
2150354
61-1133037
5201 Interchange Way, Louisville, KY 40229
 
Fred Stoker & Sons, Inc.
TN
0383804
62-1809726
201 West North Street,
Dresden, TN 38225
 
RBJ Sales, Inc.
TN
0383805
62-1809727
201 West North Street,
Dresden, TN 38225
 
Stoker, Inc.
TN
0194918
62-1328641
201 West North Street,
Dresden, TN 38225
 
Smoke Free Technologies Inc.
CA
C3554854
46-2602783
5201 Interchange Way, Louisville, KY 40229






--------------------------------------------------------------------------------

Schedule 8


[Reserved]
 

--------------------------------------------------------------------------------

Schedule 9


List of Uniform Commercial Code Filing Jurisdictions
 
Name of Loan Party
UCC Filing Jurisdiction
Turning Point Brands, Inc.
Delaware
NATC Holding Company, Inc.
Delaware
North Atlantic Trading Company, Inc.
Delaware
Turning Point Brands, LLC
Delaware
Intrepid Brands, LLC
Delaware
National Tobacco Finance Corporation
Delaware
North Atlantic Operating Company, Inc.
Delaware
North Atlantic Cigarette Company, Inc.
Delaware
National Tobacco Company, L.P.
Delaware
RBJ Sales, Inc.
Tennessee
Stoker, Inc.
Tennessee
Smoke Free Technologies Inc.
California

 

--------------------------------------------------------------------------------

Schedule 10


Letter of Credit Rights
 
None.
 

--------------------------------------------------------------------------------

Exhibit A


Copyright Security Agreement


This Copyright Security Agreement (this “Copyright Security Agreement”) is made
this [_____] day of [_________], 20__, by and among Grantors listed on the
signature pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and Fifth Third Bank, an Ohio banking corporation, in
its capacity as agent for the Lenders and the other Secured Parties (in such
capacity, together with its successors and assigns in such capacity,
“Administrative Agent”).


W i t n e s s e t h:


Whereas, pursuant to that certain First Lien Credit Agreement dated as of
February 17, 2017 (as amended, restated, amended and restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), by and among
Turning Point Brands, Inc., a Delaware corporation (“Turning Point”), and North
Atlantic Trading Company, Inc., a Delaware corporation (“NATC”; Turning Point
and NATC are each individually referred to herein as a “Borrower” and are
collectively referred to herein as the “Borrowers”), the Grantors party thereto,
the various institutions from time to time party thereto as Lenders (each of
such Lenders, together with its successors and assigns, is referred to
hereinafter as a “Lender”) and Administrative Agent, the Lenders have agreed to
make certain financial accommodations available to the Borrowers from time to
time pursuant to the terms and conditions thereof; and


Whereas, the Lenders and the other Secured Parties are willing to make the
financial accommodations to the Borrowers as provided for in the Credit
Agreement and the other Loan Documents, but only upon the condition, among
others, that Grantors shall have executed and delivered to Administrative Agent,
for the benefit of the Secured Parties, that certain First Lien Guaranty and
Security Agreement, dated as of February 17, 2017 (including all annexes,
exhibits or schedules thereto, as from time to time amended, restated, amended
and restated, supplemented or otherwise modified, the “Guaranty and Security
Agreement”); and


Whereas, pursuant to the Guaranty and Security Agreement, Grantors are required
to execute and deliver to Administrative Agent, for the benefit of the Secured
Parties, this Copyright Security Agreement;


Now, Therefore, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:


Section 1.             Defined Terms. 


All initially capitalized terms used but not otherwise defined herein have the
meanings given to them in the Guaranty and Security Agreement or, if not defined
therein, in the Credit Agreement, and this Copyright Security Agreement shall be
subject to the rules of construction set forth in Section 1(b) of the Guaranty
and Security Agreement, which rules of construction are incorporated herein by
this reference, mutatis mutandis.
 

--------------------------------------------------------------------------------

Section 2.             Grant of Security Interest in Copyright Collateral. 


Each Grantor hereby unconditionally grants, assigns, and pledges to
Administrative Agent, for the benefit of each Secured Party, to secure the
Secured Obligations, a continuing security interest (referred to in this
Copyright Security Agreement as the “Security Interest”) in all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired or arising and wherever located (collectively, the
“Copyright Collateral”):


(1)           all works of authorship and all intellectual property rights
therein, all United States and foreign copyrights (whether or not the underlying
works of authorship have been published), including copyrights in software and
databases, all designs (including all industrial designs, “Protected Designs”
within the meaning of 17 U.S.C. § 1301 et. seq. and Community designs), and all
“Mask Works” (as defined in 17 U.S.C. § 901 of the U.S. Copyright Act), whether
registered or unregistered, and with respect to any and all of the foregoing:
 
(i)         all registrations and applications for registration thereof
including the registrations and applications listed in Schedule I attached
hereto,


(ii)        all extensions, renewals, and restorations thereof,


(iii)       all rights to sue or otherwise recover for any past, present and
future infringement or other violation thereof,


(iv)       all Proceeds of the foregoing, including license fees, royalties,
income, payments, claims, damages and proceeds of suit now or hereafter due
and/or payable with respect thereto, and


(v)        all other rights of any kind accruing thereunder or pertaining
thereto throughout the world.


Section 3.             Security For Secured Obligations. 


This Copyright Security Agreement and the Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter.  Without limiting the generality of the
foregoing, this Copyright Security Agreement secures the payment of all amounts
which constitute part of the Secured Obligations and would be owed by Grantors,
or any of them, to Administrative Agent, the other Secured Parties or any of
them, whether or not they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Grantor.
 
-2-

--------------------------------------------------------------------------------

Section 4.             Security Agreement. 


The Security Interest granted pursuant to this Copyright Security Agreement is
granted in conjunction with the security interests granted to Administrative
Agent, for the benefit of the Secured Parties, pursuant to the Guaranty and
Security Agreement.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of Administrative Agent with respect to the Security
Interest in the Copyright Collateral made and granted hereby are more fully set
forth in the Guaranty and Security Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein.  To the
extent there is any inconsistency between this Copyright Security Agreement and
the Guaranty and Security Agreement, the Guaranty and Security Agreement shall
control.


Section 5.             Counterparts. 


This Copyright Security Agreement is a Loan Document.  This Copyright Security
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Copyright
Security Agreement constitutes the entire contract among the parties relating to
the subject matter hereof and supersedes any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Copyright Security Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Copyright Security Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Copyright Security Agreement.


Section 6.             Choice of Law, Jurisdiction and Venue, Jury Trial Waiver,
And Judicial Reference Provision. 


All terms of Section 29 of the Guaranty and Security Agreement (“Governing Law;
Jurisdiction, Waiver of Jury Trial, etc.”) are incorporated herein by this
reference, and shall apply to this Copyright Security Agreement, mutatis
mutandis.


[Signature Page Follows]
 
-3-

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Copyright Security
Agreement to be executed and delivered as of the day and year first above
written.
 
Grantors:
 
 
     
By:
     
Name:
   
Title:
 
           
By:
     
Name:
   
Title:
      Accepted and Acknowledged By:      
Administrative Agent:
Fifth Third Bank, an Ohio banking corporation      
By:
     
Name:
   
Title:

 

--------------------------------------------------------------------------------

Schedule I
to


Copyright Security Agreement


Copyright Registrations
 
Grantor
Country
Copyright
Registration No.
Registration Date

 

--------------------------------------------------------------------------------

Exhibit B


Patent Security Agreement


This Patent Security Agreement (this “Patent Security Agreement”) is made this
[_____] day of [__________], 20__, by and among Grantors listed on the signature
pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and Fifth Third Bank, an Ohio banking corporation, in
its capacity as agent for the Lenders and the other Secured Parties (in such
capacity, together with its successors and assigns in such capacity,
“Administrative Agent”).


W i t n e s s e t h:


Whereas, pursuant to that certain First Lien Credit Agreement dated as of
February 17, 2017 (as amended, restated, amended and restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), by and among
Turning Point Brands, Inc., a Delaware corporation (“Turning Point”), and North
Atlantic Trading Company, Inc., a Delaware corporation (“NATC”; Turning Point
and NATC are each individually referred to herein as a “Borrower” and are
collectively referred to herein as the “Borrowers”), the Grantors party thereto,
the various institutions from time to time party thereto as Lenders (each of
such Lenders, together with its successors and assigns, is referred to
hereinafter as a “Lender”) and Administrative Agent, the Lenders have agreed to
make certain financial accommodations available to the Borrowers from time to
time pursuant to the terms and conditions thereof; and


Whereas, the Lenders and the other Secured Parties are willing to make the
financial accommodations to the Borrowers as provided for in the Credit
Agreement and the other Loan Documents, but only upon the condition, among
others, that Grantors shall have executed and delivered to Administrative Agent,
for the benefit of the Secured Parties, that certain First Lien Guaranty and
Security Agreement, dated as of February 17, 2017 (including all annexes,
exhibits or schedules thereto, as from time to time amended, restated, amended
and restated, supplemented or otherwise modified, the “Guaranty and Security
Agreement”); and


Whereas, pursuant to the Guaranty and Security Agreement, Grantors are required
to execute and deliver to Administrative Agent, for the benefit of the Secured
Parties, this Patent Security Agreement;


Now, Therefore, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:


Section 1.             Defined Terms. 


All initially capitalized terms used but not otherwise defined herein have the
meanings given to them in the Guaranty and Security Agreement or, if not defined
therein, in the Credit Agreement, and this Patent Security Agreement shall be
subject to the rules of construction set forth in Section 1(b) of the Guaranty
and Security Agreement, which rules of construction are incorporated herein by
this reference, mutatis mutandis.
 

--------------------------------------------------------------------------------

Section 2.             Grant of Security Interest in Patent Collateral. 


Each Grantor hereby unconditionally grants, assigns, and pledges to
Administrative Agent, for the benefit of each of the Secured Parties, to secure
the Secured Obligations, a continuing security interest (referred to in this
Patent Security Agreement as the “Security Interest”) in all of such Grantor’s
right, title and interest in and to the following, whether now owned or
hereafter acquired or arising and wherever located (collectively, the “Patent
Collateral”):

 
(1)           all patentable inventions and designs, all United States, foreign,
and multinational patents, certificates of invention, and similar industrial
property rights, and applications for any of the foregoing, including:


(i)         each patent and patent application listed in Schedule I attached
hereto,


(ii)        all reissues, substitutes, divisions, continuations,
continuations‑in‑part, extensions, renewals, and reexaminations thereof,


(iii)       all inventions and improvements described and claimed therein,


(iv)       all rights to sue or otherwise recover for any past, present and
future infringement or other violation thereof,


(v)        all Proceeds of the foregoing, including license fees, royalties,
income, payments, claims, damages, and proceeds of suit now or hereafter due
and/or payable with respect thereto, income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto, and


(vi)       all other rights of any accruing thereunder or pertaining thereto
throughout the world.


Section 3.             Security For Secured Obligations. 

 
This Patent Security Agreement and the Security Interest created hereby secures
the payment and performance of the Secured Obligations, whether now existing or
arising hereafter.  Without limiting the generality of the foregoing, this
Patent Security Agreement secures the payment of all amounts which constitute
part of the Secured Obligations and would be owed by Grantors, or any of them,
to Administrative Agent, the other Secured Parties or any of them, whether or
not they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving any Grantor.
 
-2-

--------------------------------------------------------------------------------

Section 4.             Security Agreement. 


The Security Interest granted pursuant to this Patent Security Agreement is
granted in conjunction with the security interests granted to Administrative
Agent, for the benefit of the Secured Parties, pursuant to the Guaranty and
Security Agreement.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of Administrative Agent with respect to the Security
Interest in the Patent Collateral made and granted hereby are more fully set
forth in the Guaranty and Security Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein.  To the
extent there is any inconsistency between this Patent Security Agreement and the
Guaranty and Security Agreement, the Guaranty and Security Agreement shall
control.


Section 5.             Counterparts. 


This Patent Security Agreement is a Loan Document.  This Patent Security
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Patent
Security Agreement constitutes the entire contract among the parties relating to
the subject matter hereof and supersedes any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Patent Security Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Patent Security Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Patent Security Agreement.


Section 6.             Choice of Law, Jurisdiction and Venue, Jury Trial Waiver,
And Judicial Reference Provision. 


All terms of Section 29 of the Guaranty and Security Agreement (“Governing Law;
Jurisdiction, Waiver of Jury Trial, etc.”) are incorporated herein by this
reference, and shall apply to this Patent Security Agreement, mutatis mutandis.


[Signature Page Follows]
 
-3-

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Patent Security
Agreement to be executed and delivered as of the day and year first above
written.
 
Grantors:
       
By:
     
Name:
   
Title:
              
 
By:      
Name:
   
Title:
      Accepted and Acknowledged By:      
Administrative Agent:
Fifth Third Bank, an Ohio banking corporation      
By:
     
Name:
   
Title:

 
[Signature Page to Patent Security Agreement]
 

--------------------------------------------------------------------------------

Schedule I
to


Patent Security Agreement


Patents and Patent Applications
 
Grantor
Country
Patent
Application
/ Patent No.
Filing Date
Issue Date

 

--------------------------------------------------------------------------------

Exhibit C


Pledged Interests Addendum


This Pledged Interests Addendum, dated as of ___________, 20__ (this “Pledged
Interests Addendum”), is delivered pursuant to Section 7 of the Guaranty and
Security Agreement referred to below.  The undersigned hereby agrees that this
Pledged Interests Addendum may be attached to that certain First Lien Guaranty
and Security Agreement, dated as of February 17, 2017 (as amended, restated,
amended and restated, supplemented, or otherwise modified from time to time, the
“Guaranty and Security Agreement”), made by the undersigned, together with the
other Grantors named therein, to Fifth Third Bank, an Ohio banking corporation,
as Administrative Agent.  Initially capitalized terms used but not defined
herein shall have the meaning ascribed to such terms in the Guaranty and
Security Agreement or, if not defined therein, in the Credit Agreement, and this
Pledged Interests Addendum shall be subject to the rules of construction set
forth in Section 1(b) of the Guaranty and Security Agreement, which rules of
construction are incorporated herein by this reference, mutatis mutandis.  The
undersigned hereby agrees that the additional interests listed on Schedule I
shall be and become part of the Pledged Interests pledged by the undersigned to
Administrative Agent in the Guaranty and Security Agreement and any pledged
company set forth on Schedule I shall be and become a “Pledged Company” under
the Guaranty and Security Agreement, each with the same force and effect as if
originally named therein.


This Pledged Interests Addendum is a Loan Document.  This Pledged Interests
Addendum may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Pledged
Interests Addendum constitutes the entire contract among the parties relating to
the subject matter hereof and supersedes any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Pledged Interests Addendum shall become effective when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the parties hereto.  Delivery of an executed counterpart
of a signature page of this Pledged Interests Addendum by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Pledged Interests Addendum.


The undersigned hereby certifies that the representations and warranties set
forth in Section 6 of the Guaranty and Security Agreement of the undersigned are
true and correct as to the Pledged Interests listed herein on and as of the date
hereof.


All terms of Section 29 of the Guaranty and Security Agreement (“Governing Law;
Jurisdiction, Waiver of Jury Trial, etc.”) are incorporated herein by this
reference, and shall apply to this Pledged Interest Addendum, mutatis mutandis.


[Signature Page Follows]
 

--------------------------------------------------------------------------------

In Witness Whereof, the undersigned has caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.
 

  [______________________]      
By:
     
Name:
   
Title:






--------------------------------------------------------------------------------

Schedule I
to


Pledged Interests Addendum


Pledged Interests
 
Name of
Grantor
Name of
Pledged
Company
Number of
Shares/Units
Class of
Interests
Percentage
of Class
Owned
Certificate
Nos.

 

--------------------------------------------------------------------------------

Exhibit D


Trademark Security Agreement


This Trademark Security Agreement (this “Trademark Security Agreement”) is made
this [_____] day of [_________], 20__, by and among Grantors listed on the
signature pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and Fifth Third Bank, an Ohio banking corporation, in
its capacity as agent for the Lenders and the other Secured Parties (in such
capacity, together with its successors and assigns in such capacity,
“Administrative Agent”).


W i t n e s s e t h:


Whereas, pursuant to that certain First Lien Credit Agreement dated as of
February 17, 2017 (as amended, restated, amended and restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), by and among
Turning Point Brands, Inc., a Delaware corporation (“Turning Point”), and North
Atlantic Trading Company, Inc., a Delaware corporation (“NATC”; Turning Point
and NATC are each individually referred to herein as a “Borrower” and are
collectively referred to herein as the “Borrowers”), the Grantors party thereto,
the various institutions from time to time party thereto as Lenders (each of
such Lenders, together with its successors and assigns, is referred to
hereinafter as a “Lender”) and Administrative Agent, the Lenders have agreed to
make certain financial accommodations available to the Borrowers from time to
time pursuant to the terms and conditions thereof; and


Whereas, the Lenders and the other Secured Parties are willing to make the
financial accommodations to the Borrowers as provided for in the Credit
Agreement and the other Loan Documents, but only upon the condition, among
others, that Grantors shall have executed and delivered to Administrative Agent,
for the benefit of the Secured Parties, that certain First Lien Guaranty and
Security Agreement, dated as of February 17, 2017 (including all annexes,
exhibits or schedules thereto, as from time to time amended, restated, amended
and restated, supplemented or otherwise modified, the “Guaranty and Security
Agreement”); and


Whereas, pursuant to the Guaranty and Security Agreement, Grantors are required
to execute and deliver to Administrative Agent, for the benefit of the Secured
Parties, this Trademark Security Agreement;


Now, Therefore, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:


Section 1.             Defined Terms. 


All initially capitalized terms used but not otherwise defined herein have the
meanings given to them in the Guaranty and Security Agreement or, if not defined
therein, in the Credit Agreement, and this Trademark Security Agreement shall be
subject to the rules of construction set forth in Section 1(b) of the Guaranty
and Security Agreement, which rules of construction are incorporated herein by
this reference, mutatis mutandis.
 

--------------------------------------------------------------------------------

Section 2.             Grant of Security Interest in Trademark Collateral. 


Each Grantor hereby unconditionally grants, assigns, and pledges to
Administrative Agent, for the benefit of each of the Secured Parties, to secure
the Secured Obligations, a continuing security interest (referred to in this
Trademark Security Agreement as the “Security Interest”) in all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired or arising and wherever located (collectively, the
“Trademark Collateral”):


(1)          all domestic, foreign and multinational trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, trade dress, trade styles, logos, Internet domain names, other indicia of
origin or source identification, and general intangibles of a like nature,
whether registered or unregistered, and with respect to any and all of the
foregoing:


(i)         all registrations and applications for registration thereof
including the registrations and applications listed in Schedule I attached
hereto,


(ii)        all extension and renewals thereof,


(iii)       all of the goodwill of the business connected with the use of and
symbolized by any of the foregoing,


(iv)       all rights to sue or otherwise recover for any past, present and
future infringement, dilution, or other violation thereof,


(v)        all Proceeds of the foregoing, including license fees, royalties,
income, payments, claims, damages and proceeds of suit now or hereafter due
and/or payable with respect thereto, and


(vi)       all other rights of any kind accruing thereunder or pertaining
thereto throughout the world.


Notwithstanding anything herein to the contrary, in no event shall the Trademark
Collateral include or the security interest granted hereunder attach to any
“intent‑to‑use” trademark application to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of any registration issuing from such intent‑to‑use
trademark application under applicable federal law; provided that, upon filing
with the United States Patent and Trademark Office of an amendment to allege use
pursuant to 15 U.S.C. § 1051(c) or a statement of use under 15 U.S.C. § 1051(d)
(or any successor provisions), such intent‑to‑use application shall be
considered Trademark Collateral.
 
-2-

--------------------------------------------------------------------------------

Section 3.             Security For Secured Obligations. 


This Trademark Security Agreement and the Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter.  Without limiting the generality of the
foregoing, this Trademark Security Agreement secures the payment of all amounts
which constitute part of the Secured Obligations and would be owed by Grantors,
or any of them, to Administrative Agent, the other Secured Parties or any of
them, whether or not they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Grantor.


Section 4.             Security Agreement. 


The Security Interest granted pursuant to this Trademark Security Agreement is
granted in conjunction with the security interests granted to Administrative
Agent, for the benefit of the Secured Parties, pursuant to the Guaranty and
Security Agreement.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of Administrative Agent with respect to the Security
Interest in the Trademark Collateral made and granted hereby are more fully set
forth in the Guaranty and Security Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein.  To the
extent there is any inconsistency between this Trademark Security Agreement and
the Guaranty and Security Agreement, the Guaranty and Security Agreement shall
control.


Section 5.             Counterparts. 


This Trademark Security Agreement is a Loan Document.  This Trademark Security
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Trademark
Security Agreement constitutes the entire contract among the parties relating to
the subject matter hereof and supersedes any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Trademark Security Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Trademark Security Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Trademark Security Agreement.


Section 6.             Choice of Law, Jurisdiction and Venue, Jury Trial Waiver,
And Judicial Reference Provision. 


All terms of Section 29 of the Guaranty and Security Agreement (“Governing Law;
Jurisdiction, Waiver of Jury Trial, etc.”) are incorporated herein by this
reference, and shall apply to this Trademark Security Agreement, mutatis
mutandis.


[Signature Page Follows]
 
-3-

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.
 

 
Grantors:

 

            
By:
     
Name:
   
Title:
                
By:
     
Name:
   
Title:
       
Accepted and Acknowledged By:
     
Administrative Agent:
Fifth Third Bank, an Ohio banking corporation
     
By:
     
Name:
   
Title :

 
[Signature Page to Trademark Security Agreement]
 

--------------------------------------------------------------------------------

Schedule I
to
Trademark Security Agreement


Trademark Registrations/Applications
 
Grantor
Country
Mark
Application/
Registration No.
App/Reg Date

 
 

--------------------------------------------------------------------------------